Name: Commission Implementing Regulation (EU) 2018/659 of 12 April 2018 on the conditions for the entry into the Union of live equidae and of semen, ova and embryos of equidae (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  cooperation policy;  tariff policy;  trade;  agricultural activity;  agricultural policy;  means of agricultural production;  trade policy
 Date Published: nan

 30.4.2018 EN Official Journal of the European Union L 110/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/659 of 12 April 2018 on the conditions for the entry into the Union of live equidae and of semen, ova and embryos of equidae (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 3(2) and Article 9(1)(c) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2), and in particular Article 17(3) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (3), and in particular Article 2(i), Article 12(1), (4) and (5), Article 13(2), Articles 15, 16, 17 and 19 thereof, Whereas: (1) Directive 2009/156/EC lays down the animal health requirements governing imports into the Union of equidae. It provides that only equidae that come from a third country or part of a third country on a list of third countries drawn up in accordance with that Directive, and accompanied by a health certificate corresponding to a model also drawn up in accordance with that Directive, may be imported into the Union. The health certificate must attest that the equidae comply with the health conditions set out in accordance with that Directive in the corresponding health certificate. (2) The list of third countries from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species and the regionalisation of certain of those third countries should be established on the basis of the animal health status of those third countries and be based on the list of third countries and parts of the territory of third countries set out in Commission Decision 2004/211/EC (4). (3) In accordance with Article 12(2)(a) of Directive 2009/156/EC, the animal health requirements laid down in this Regulation should be based on a risk assessment. The principle of grouping countries in health zones, as provided for in Article 12(4) of Directive 2009/156/EC, according to common risks has proven to be effective. However, as the word zones suggests certain contiguity and certain risks of the same kind may prevail in distant areas, countries should be assigned to specific sanitary groups. (4) Directive 92/65/EEC lays down the animal health requirements governing imports into the Union of semen, ova and embryos of the equine species. It provides that only commodities that come from a third country or part of a third country on a list of third countries drawn up in accordance with that Directive, and accompanied by a health certificate corresponding to a model also drawn up in accordance with that Directive, may be imported into the Union. The health certificate must attest that the commodities come from approved collection and storage centres or collection and production teams offering guarantees at least equivalent to those established in Annex D(I) to that Directive. (5) Directive 92/65/EEC, as amended by Council Directive 2008/73/EC (5), introduced a simplified procedure for the listing of semen collection and storage centres and embryo collection and production teams in third countries, approved for imports of the commodities into the Union. The lists are available at the Commission website (6). (6) Annex D to Directive 92/65/EEC sets out certain requirements for semen, ova and embryos of equidae and provides for rules for the approval, supervision and operation of semen collection and storage centres and embryo collection and production teams and detailed conditions for the health status of the donor animals. Accordingly, it is necessary to establish model health certificates for imports into the Union of semen, ova and embryos of equidae. (7) In addition, provision should be made for imports into the Union of existing stocks of commodities that comply with the provisions of Directive 92/65/EEC established prior to the entry into force of the amendments introduced by Commission Regulation (EU) No 176/2010 (7). Accordingly, it is necessary to set out separate model health certificates for imports of consignments of semen, ova and embryos of equidae collected or produced, processed and stored in accordance with Annex D to Directive 92/65/EEC prior to 1 September 2010. (8) The long lasting stocking capabilities for such commodities make it impossible at present to fix a date for the exhaustion of the existing stocks. Therefore, it is not possible to fix a date for the termination of the use of those model health certificates for the existing stocks. (9) In order to ensure full traceability of the commodities, model health certificates should be set out in this Regulation for imports into the Union of semen of equidae collected in approved semen collection centres and dispatched from an approved semen storage centre, whether or not the latter constitutes part of a semen collection centre approved under a different approval number. (10) In addition, it is appropriate that consignments of the commodities imported into the Union from Switzerland are accompanied by the health certificates drawn up in accordance with the models used for trade within the Union in semen, ova and embryos of animals of the equine species and set out in Commission Decision 2010/470/EU (8), with the adaptations set out in points 8 and 9 of Chapter IX(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in Agricultural Products, as approved by Decision 2002/309/EC, Euratom of the Council and of the Commission (9). (11) Semen, ova and embryos of animals of the equine species consigned from Canada to the Union may be accompanied by health certificates laid down in accordance with the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (10), as approved by Council Decision 1999/201/EC (11). (12) Semen, ova and embryos of animals of the equine species consigned from New Zealand to the Union may be accompanied by health certificates laid down in accordance with the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (12), as approved by Council Decision 97/132/EC (13). (13) With the view to simplifying Union legislation, it is appropriate to group together in a single Regulation the animal health and certification requirements applicable for the entry into the Union of consignments of equidae and of semen, ova and embryos of equidae, including the list of third countries and parts of the territory of third countries from which Member States are to authorise the introduction into the Union of such consignments. (14) In order to preserve the certified health status of equidae during their movement from the exporting third country to the Union, it is necessary to lay down animal health requirements concerning the transport of equidae. (15) Provisions should be made for the quality of health testing and the recording of vaccinations. Provisions should also be made for the confirmation of test results by the European Union reference laboratory for equine diseases other than African horse sickness, designated in accordance with Commission Regulation (EC) No 180/2008 (14) where risk based sampling of equidae, in accordance with Commission Decision 97/794/EC (15), produced results different to those certified by the dispatching third country. (16) The tests used for the diagnosis of equine viral arteritis and the categories of male equidae to which the test requirements for equine viral arteritis apply should be defined based on the recommendations of the Scientific Veterinary Committee (16), which are contained in Commission Decision 95/329/EC (17), and the latest recommendations in Chapter 12.9. of the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE), 2016 Edition (18). (17) A specific model health certificate should be laid down for transit through the Union of live equidae from one third country, or part of the territory of a third country, to another third country or to another part of the territory of the same third country. (18) For the controls necessary to ensure a uniform implementation by Member States of the provisions on temporary admission of registered horses, the re-entry of registered horses after temporary export, the transit of equidae and the conversion of temporary admission of registered horses into permanent entry, it is necessary to lay down specific and additional provisions on the use of the integrated computerised veterinary system TRACES provided for in Commission Decisions 2003/24/EC (19) and 2004/292/EC (20) from the veterinary border inspection post of entry, approved in accordance with Commission Decision 2009/821/EC (21) till the exit point from the Union. (19) In the interests of consistency and simplification of Union legislation, the format of the model health certificates for entry into the Union of equidae and of semen, ova and embryos of the equidae should be based on the standard models for veterinary certificates set out in Annex I to Commission Decision 2007/240/EC (22). (20) Provisions should be made to determine, in accordance with Article 19(c) of Directive 2009/156/EEC, the conditions for converting temporary entry into permanent entry, including provisions on the necessary information in TRACES and the exchange of the Common Veterinary Entry Document (CVED) set out in Annex I to Commission Regulation (EC) No 282/2004 (23). (21) Specific animal health conditions should be laid down for the re-entry of registered horses after temporary export to third countries in order to participate in races, competitions and cultural events, and the corresponding model certificates should be set out in an Annex to this Regulation. (22) Commission Decision 93/444/EEC (24) defines the exit point and requires, inter alia, that animals destined for export to a third country are, on their way to the exit point, to be accompanied by a health certificate applicable at least to trade in animals for slaughter of the species concerned. It also requires the competent authority at the place of dispatch to notify the exit point of the intended movement. It is necessary to clarify that in order to ensure traceability the exit point should be a border inspection post and that the health certificate referred to in Article 2(1) of Decision 93/444/EEC should be the health certificate set out in Annex III to Directive 2009/156/EC also in the case of registered horses intended for temporary export. (23) For reasons of legal certainty, Commission Decisions 92/260/EEC (25), 93/195/EEC (26), 93/196/EEC (27), 93/197/EEC (28), 94/699/EC (29), 95/329/EC, 2003/13/EC (30), 2004/177/EC (31), 2004/211/EC, 2010/57/EU (32) and 2010/471/EU (33) should be repealed. (24) In order to enable economic operators to adapt to the new rules laid down in this Regulation, it is appropriate to provide for a transitional period during which Member States are to authorise the entry into the Union of equidae and semen, ova and embryos of equidae which comply with the conditions set out in the model health certificates applicable before the date of application of this Regulation. (25) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: SECTION 1 Subject matter, scope and definitions Article 1 Subject matter and scope This Regulation establishes the list of third countries and parts of the territory of third countries from which the entry into the Union of consignments of equidae and of their semen, ova and embryos is authorised. It also lays down the animal health and veterinary certification requirements applicable to those consignments. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) regionalisation means the official recognition of a part of the territory of a third country with precise geographical delimitations, containing an equidae subpopulation with a distinct health status with respect to one or more specific diseases and subject to appropriate surveillance, disease control and biosecurity measures; (b) identification document means any document which may be used to prove the identity of an equine animal and which includes at least the following information: (i) a narrative describing the animal and recording its marks depicted in a completed outline diagram; (ii) a reference to specific marks, characteristics or identifiers which establish an unambiguous link between the animal and the document; (iii) the information set out in points 1, 2, 3 and 6 to 10 of Part A and in points 12 to 18 in Part B of Section 1 of Annex I to Commission Implementing Regulation (EU) 2015/262 (34); (c) registered horse means an animal of the species Equus caballus registered as defined in Council Directive 90/427/EEC (35), identified by means of an identification document issued by: (i) the breeding authority or any other competent authority of the country where the animal originated which manages the studbook or register for that breed of animal; or (ii) any international association or organisation which manages horses for competition or racing; (d) entry means the action of moving equidae or their semen, ova or embryos into one of the territories listed in Annex I to Council Directive 97/78/EC (36); (e) type of entry means respectively the temporary admission, the re-entry after temporary export, imports and transit; (f) temporary admission means the status of a registered horse originating in a third country and moved into the Union territory for a period of less than 90 days; (g) temporary export means the movement of a registered horse out of the Union for a period of less than 90 days; (h) re-entry means the movement of a registered horse from a third country into the Union after temporary export from the Union; (i) imports means the movement of a consignment of equidae or their semen, ova or embryos into the Union for an undetermined period; (j) transit means the movement of a consignment of equidae across Union territory by road, rail or waterway transport from one third country to another or from one part of the territory of a third country to another part of the territory of the same third country; (k) border inspection post means any inspection post as defined in Article 2(2)(f) of Directive 91/496/EEC and Article 2(2)(g) of Directive 97/78/EC and approved for the commodity concerned in accordance with Decision 2009/821/EC; (l) category of equidae means respectively registered equidae, equidae for slaughter and equidae for breeding and production as defined in Article 2 of Directive 2009/156/EC, and registered horses; (m) ova means the haploid stages of the ootidogenesis including secondary oocytes and ova; (n) operator means any natural or legal person subject to one or more of the rules provided for in this Regulation who has equidae or their germinal products under its responsibility; (o) isolation means the separation for a specified period of equidae from other animals to prevent the transmission through direct or indirect contact of specified pathogen(s), while the equidae are undergoing observation and, if appropriate, testing and treatment under the supervision of the veterinary authority; (p) quarantine means the isolation of equidae on premises operated in accordance with specific biosecurity rules under the control of the veterinary authority; (q) vector-protected quarantine means the quarantine of equidae which (i) is carried out on dedicated premises that are:  screened against the intrusion of relevant vectors,  included in a system of vector surveillance within the premises and of measures to limit the presence of relevant vectors around the premises; (ii) may include exercise of the quarantined animal under official supervision during the vector-low period of the day and subject to application of insecticides and insect repellents and where possible body-coverage; (r) vector-proof quarantine means the quarantine of equidae in a sealed building which is:  furnished with positive pressure ventilation and filtered air inlets,  is only accessible through a double door entry-exit system (37),  in which a vector surveillance system is operated,  where Standard Operating Procedures, including description of back-up and alarm systems, are implemented for the operation of the quarantine and the transport of equidae to the place of loading, (s) TRACES means the integrated computerised veterinary system provided for in Decisions 2003/24/EC and 2004/292/EC. SECTION 2 List of third countries and parts thereof for the entry into the Union of equidae and semen, ova and embryos of equidae Article 3 List of third countries and parts of the territory of third countries from which the entry of equidae into the Union is authorised 1. Member States shall authorise the entry into the Union of consignments of equidae from the third countries or, where the Union applies regionalisation, parts of the territory of third countries, listed in columns 2 and 4 of the table in Annex I in accordance with the indications set out in that Annex, as follows: (a) the temporary admission of registered horses as indicated in column 6 of the table set out in Annex I, and accompanied by an individual health certificate drawn up in accordance with the model health certificate set out in Section A of Part 1 of Annex II; (b) the transit of equidae as indicated in column 15 of the table set out in Annex I, and accompanied by an individual health certificate drawn up in accordance with the model health certificate set out in Section B of Part 1 of Annex II; (c) the re-entry of registered horses for racing, competition and cultural events after temporary export as indicated in column 7 of the table set out in Annex I, and accompanied by an individual health certificate drawn up in accordance with the appropriate model health certificate set out in Section A or B of Part 2 of Annex II; (d) the import of registered horses as indicated in column 8 of the table set out in Annex I, and accompanied by an individual health certificate drawn up in accordance with the model health certificate set out in Section A of Part 3 of Annex II; (e) the import of a consignment of equidae for slaughter as indicated in column 9 of the table set out in Annex I, and accompanied by a health certificate drawn up in accordance with the model health certificate set out in Section B of Part 3 of Annex II; (f) the import of registered equidae and equidae for breeding and production as indicated in column 10 of the table set out in Annex I, and accompanied by an individual health certificate drawn up in accordance with the model health certificate set out in Section A of Part 3 of Annex II. 2. The competent authority of the third country of dispatch shall apply the measures necessary in order to comply with the specific conditions or temporal limitations indicated for that country in column 16 of the table in Annex I. Article 4 Third countries and parts of the territory of third countries from which the entry into the Union of semen of equidae is authorised Member States shall authorise the entry into the Union of consignments of semen of equidae from the third countries, or, where the Union applies regionalisation, parts of the territory of third countries, listed in columns 2 and 4 of the table in Annex I, as indicated in columns 11, 12 and 13 of that table, and provided that the consignment complies with the following conditions: (a) the consignment is dispatched from a semen collection or storage centre listed in accordance with Article 17(3)(b) of Directive 92/65/EEC; (b) the consignment is accompanied by a health certificate drawn up in accordance with the appropriate model health certificate set out in Part 1 of Annex III. Article 5 Third countries and parts of the territory of third countries from which the entry into the Union of ova and embryos of equidae is authorised Member States shall authorise the entry into the Union of consignments of ova and embryos of equidae from the third countries, or, where the Union applies regionalisation, parts of the territory of third countries, listed in columns 2 and 4 of the table in Annex I, as indicated in column 14 of that table, and provided that the consignment complies with the following conditions: (a) the consignment is dispatched by an embryo collection or production team listed in accordance with Article 17(3)(b) of Directive 92/65/EEC; (b) the consignment is accompanied by a health certificate drawn up in accordance with the appropriate model health certificate set out in Part 2 of Annex III. SECTION 3 General requirements for entry into the Union of consignments of equidae and of semen, ova and embryos of equidae Article 6 Certification 1. The health certificates, as provided for in Articles 3, 4 and 5, shall be drawn up and issued in accordance with: (a) the applicable supplementary guarantees or conditions specified in column 16 of Annex I; (b) the explanatory notes provided for in Part 4 of Annex II and Part 3 of Annex III respectively. 2. The provisions of paragraph 1 shall not preclude the use of electronic certification or other agreed systems, whenever harmonised procedures at Union level have been established. Article 7 Period of validity of health certificates 1. The operator responsible for a consignment of equidae or of semen, ova or embryos of equidae intended for entry into the Union shall ensure that the consignment is presented to an approved border inspection post authorised for the consignment concerned no later than 10 days from the date of certification of the consignment in the third country of dispatch. 2. Where equidae are transported by sea, the period of 10 days referred to in paragraph 1 shall be extended by the time of transport on sea. SECTION 4 Transport requirements for entry of equidae into the Union Article 8 General animal health requirements 1. The operator responsible for a consignment of equidae intended for entry into the Union shall ensure that those equidae are transported in compliance with the following: (a) the equidae are transported by a means of transport carrying only equidae that are destined for the Union or alternatively are accompanied by a health certificate required for transit; (b) the equidae are transported by a means of transport carrying only equidae of the same certified health status, except where otherwise authorised in the specific animal health requirements set out in Sections A and B of Part 1 and in Section A of Part 3 of Annex II; (c) the equidae are transported by road or railway or moved on foot only in a third country or a part of the territory of a third country that is authorised for at least one type of entry of at least one category of equidae. 2. The operator responsible for a consignment of equidae intended for entry into the Union shall ensure compliance with the following: (a) the crates, containers, stalls or jet-stalls and the means of transport or the transport compartment of the means of transport in which equidae will be transported are cleansed and disinfected prior to loading of the animals with a disinfectant officially recognised in the country of dispatch; (b) the means of transport used for road or railway transport are designed, constructed and operated to prevent the escape of faeces, urine and fodder during the intended journey; (c) measures to protect the animals from attacks of insect vectors shall be applied in case of the occurrence of one of the following diseases: (i) African horse sickness or Venezuelan equine encephalomyelitis in the third country of dispatch or transit; (ii) one or more of the vector-borne diseases listed in Article 11(1), with the exception of equine infectious anaemia, if the equidae are not immune or vaccinated against the pathogen. In the case of the diseases referred to in point (i) the vector protection shall include measures such as the netting of the crates, containers, stalls or jet-stalls, forced ventilation and keeping the transport compartment closed, except during loading and unloading of the animals or when attending to the animals. 3. The operator responsible for a consignment of equidae intended for entry into the Union shall ensure that, during the journey, the equidae are only unloaded in a third country or a part of the territory of a third country that is authorised for the entry of equidae into the Union in accordance with Annex I. Article 9 Specific animal health requirements for transport by air 1. The operator responsible for a consignment of equidae intended for entry into the Union by air shall ensure compliance with the following: (a) the crates, containers or jet-stalls and the surrounding airspace in the transport compartment are sprayed with an appropriate insect repellent in combination with an insecticide immediately after the closing of the doors of the aircraft; (b) the captain of the aircraft completes and signs the declaration set out in Part 1 of Annex V. 2. By way of derogation from paragraph 3 of Article 8, Member States may, on request of the operator of the consignment, authorise direct transhipment from one aircraft to another aircraft which takes place in a country not listed in Annex I, provided that the following requirements are satisfied: (a) the transhipment is carried out in the same airport within the area of the same customs office under direct supervision of an official veterinarian or the responsible customs officer; (b) during the transhipment the equidae are protected from attacks by insect vectors of diseases transmissible to equidae; (c) the equidae do not come into contact with equidae of a different health status; (d) the measures provided for in points (a) and (b) of paragraph 1 are applied in relation to the aircraft to be used for onward travel; (e) compliance with the conditions set out in point (a) of paragraph 1 and in points (a), (b) and (c) of this paragraph is certified by the official veterinarian or the responsible customs officer in the Transhipment Manifest drawn up in accordance with the model set out in Part 3 of Annex V. Article 10 Specific animal health requirements for transport by sea 1. The operator responsible for a consignment of equidae intended for entry into the Union by sea shall ensure compliance with the following: (a) the vessel is scheduled to dock directly at a port in the Union without calling into a port of a third country or in a part of the territory of a third country not included in Annex I; (b) the crates, containers or stalls and the surrounding airspace in the transport compartment are sprayed with an appropriate insect repellent in combination with an insecticide immediately after the closing of the compartment; (c) the captain of the vessel completes and signs the declaration set out in Part 2 of Annex V. 2. By way of derogation from point (a) of paragraph 1, Member States may authorise direct transhipment from one vessel to another vessel which takes place in a country not listed in Annex I, provided: (a) the transhipment is carried out in the same port within the area of the same customs office under direct supervision of an official veterinarian or the responsible customs officer; (b) the equidae are during the transhipment protected from attacks by insect vectors of diseases transmissible to equidae; (c) the equidae do not come into contact with equidae of a different health status; (d) compliance with the conditions set out in point (b) of paragraph 1 and points (a), (b) and (c) of this paragraph is certified by the official veterinarian or the responsible customs officer in the Transhipment Manifest drawn up in accordance with the model set out in Part 3 of Annex V. SECTION 5 General requirements for the testing and vaccination of equidae intended for entry into the Union and of donor equidae whose semen, ova or embryos are intended for entry into the Union Article 11 General requirements for laboratory testing for the certification of consignments of equidae, or their semen, ova or embryos intended for entry into the Union 1. The competent authority of the third country dispatching equidae or semen, ova or embryos of equidae, which are intended for entry into the Union shall ensure that the laboratory tests provided for in the health certificates set out in Annexes II and III for glanders, dourine, equine infectious anaemia, Venezuelan equine encephalomyelitis, Western and Eastern equine encephalomyelitis, Japanese encephalitis, West Nile Fever, vesicular stomatitis, equine viral arteritis and contagious equine metritis meet at least the sensitivity and specificity requirements laid down for the disease concerned in the respective Chapter of Section 2.5 of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals, latest edition, of the World Organisation for Animal Health (OIE). 2. The competent authority of the third country dispatching equidae which are destined for the Union shall ensure that the laboratory tests provided for in the health certificates set out in Annex II for African horse sickness are carried out in accordance with Annex IV to Directive 2009/156/EC. 3. The competent authority of the third country dispatching equidae or semen, ova or embryos of equidae, which are destined for the Union shall ensure compliance with the following: (a) the tests referred to in paragraphs 1 and 2 are carried out in a laboratory recognised by the competent authority in the third country of dispatch; (b) the details of sampling and the results of the tests are stated as required in the health certificate set out for the consignment concerned in Annex II or III based on the laboratory report made available to the certifying official veterinarian. Article 12 Testing upon arrival in the Union 1. Where a test carried out, in or on behalf of the Member State of entry, on a sample taken in accordance with Article 4 of Decision 97/794/EC does not confirm the result of a laboratory test attested in a health certificate accompanying equidae or semen, ova or embryos of equidae arriving in the Union, as set out in Annex II or III to this Regulation, the competent authority of that Member State of entry shall ensure that the test is repeated in the national reference laboratory designated for the disease concerned in accordance with Article 4(1) of Regulation (EC) No 882/2004 of the European Parliament and of the Council (38). 2. Where the measures provided for in paragraph 1 do not result in a conclusive outcome of the checks for compliance carried out in accordance with Article 4 of Decision 97/794/EC, the competent authority referred to in paragraph 1 shall ensure that the sample referred to in that paragraph is subjected to definitive testing as follows: (a) for African horse sickness, in the European Union reference laboratory for African horse sickness designated in accordance with Council Directive 92/35/EEC (39); (b) for the diseases referred to in Article 11(1), in the European Union reference laboratory for equine diseases other than African horse sickness, designated in accordance with Regulation (EC) No 180/2008. Article 13 Application of vaccines and recording of vaccination 1. The competent authority of the third country dispatching equidae or semen, ova or embryos of equidae, which are destined for the Union, shall ensure that the vaccination attested in any of the certificates set out in Annexes II or III is carried out in compliance with the following: (a) the vaccination is carried out in accordance with the manufacturers' instructions or national legislation, whatever is stricter; (b) the vaccination is carried out using a licensed vaccine which meets at least the requirements for safety, sterility and efficacy set out for the vaccine concerned in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals, latest edition, of the World Organisation for Animal Health (OIE). 2. Where the competent authority of a third country attests that a positive laboratory finding in a serological test for African horse sickness is related to previous vaccination, the vaccination shall be documented in the identification document accompanying the equine animal, where such identification document is available. Article 14 Requirements relating to equine viral arteritis 1. Uncastrated male equidae intended for entry into the Union, with the exception of those listed in point 1 of Annex IV, shall be subject to tests for equine viral arteritis to ascertain that their semen is free of equine arteritis virus. 2. Vaccination against equine viral arteritis, including the testing required in accordance with point 1(a) of Annex IV, shall be carried out under official veterinary supervision. 3. Vaccination against equine viral arteritis shall be valid where there is documented proof accompanying the equine animal of an uninterrupted history of a primary course carried out in compliance with one of the vaccination protocols provided for in point 1(a) of Annex IV and regular revaccination according to manufacturers' recommendations and in any event at intervals of not more than 12 months. SECTION 6 Identification of equidae intended for entry into the Union Article 15 Identification of equidae intended for entry into the Union 1. Equidae destined for entry into the Union shall be individually identified so as to ensure an unequivocal correspondence between the animal and its certified health status. That identification shall: (a) either comply with the requirements of Article 14 of Implementing Regulation (EU) 2015/262; or (b) provide at least the information detailed in points 1, 2, 3 and 6 to 10 of Part A and in points 12 to 18 of Part B of Section I of Part 1 of Annex I to that Regulation. 2. Equidae for slaughter to be imported into the Union shall be marked individually with an electronic transponder or an ear tag, the number of which shall be recorded in the health certificate accompanying the animals during transport. 3. Equidae for slaughter to be imported into the Union shall bear on their left front hoof a clear and indelible hot-branded S of the size not less than half the length of the hoof wall, in the following cases: (a) if they are marked individually, by way of derogation from paragraph 2, by an alternative method indicated in the health certificate, in which case the animals must be consigned to the slaughterhouse of destination in accordance with Article 21(a); (b) if they are destined to be consigned to the slaughterhouse of destination in accordance with Article 21(b). SECTION 7 Specific animal health and certification requirements for entry into the Union of consignments of equidae Article 16 Measures to be taken by the competent authorities to ensure traceability of a registered horse admitted temporarily 1. Provided compliance with the entry conditions has been established, the competent authority at the border inspection post of entry shall: (a) retain a copy of the health certificate referred to in Article 3(1)(a); (b) inform, through TRACES, the relevant competent authority or border inspection post of exit, as appropriate, of the entry of a temporarily admitted registered horse, as follows: (i) the competent authority of the place of destination indicated in Box I.6 of the common veterinary entry document (CVED) set out in Annex I to Regulation (EC) No 282/2004; (ii) the border inspection post of exit declared in the declaration by the owner or the representative of the owner of the registered horse accompanying the health certificate referred to in Article 3(1)(a) by completing Box I.24 of the CVED; (iii) the competent authorities responsible for the places of temporary residence indicated in the declaration by the owner or the representative of the owner of the registered horse accompanying the health certificate referred to in Article 3(1)(a); (c) deliver at least one copy of the CVED to the operator identified as operator responsible for the consignment in Box I.7 of the CVED referred to in paragraph 1(b). 2. Where a registered horse is to be moved from one Member State to another Member State during its temporary admission, the competent authority of the place of dispatch shall: (a) provided the animal health conditions of Articles 4 and 5 of Directive 2009/156/EC are fulfilled, issue a health certificate in accordance with Annex III to Directive 2009/156/EC either for an individual registered horse or for a consignment of registered horses of the same origin and with the same destination, and enter in Box I.6 of that certificate a reference to the health certificate referred to in Article 3(1)(a) of each temporarily admitted registered horse forming the consignment and a reference to the CVED referred to in point (i) of paragraph 1(b); (b) inform, through TRACES, the competent authority at the place of destination, of the movement of a registered horse to that Member State, and request the verification of arrival by completing a further Part III of the CVED referred to in point (i) of paragraph 1(b); (c) deliver to the operator, as identified in Box I.7 of the CVED referred to in point (i) of paragraph 1(b), a new print of the CVED displaying the Part III added in accordance with point (b) of this paragraph; (d) invalidate or withdraw any print of the CVED delivered to the operator in accordance with paragraph 1(c), or, if there had been a previous movement to another Member State, in accordance with point (c) of this paragraph. 3. The competent authority of the place of destination referred to in point (i) of paragraph 1(b) and in paragraph 2(b) shall acknowledge through TRACES the arrival of the registered horse and document the checks carried out by completing Part III of the CVED. 4. At the end of the temporary admission, the competent authority referred to in points (i) or (iii) of paragraph 1(b) which certifies the temporarily admitted registered horse to the third country of origin or to another third country, shall: (a) inform, through TRACES, the border inspection post of exit of the departure of the temporarily admitted registered horse from the Union, by completing a further Part III of the CVED referred to in point (i) of paragraph 1(b); (b) deliver to the operator, as identified in Box I.7 of the CVED referred to in point (i) of paragraph 1(b), a new print of the CVED displaying the Part III added in accordance with point (a) of this paragraph; (c) where the border inspection post of exit is situated in another Member State, (i) issue, in accordance with Decision 93/444/EEC, a certificate in accordance with Annex III to Directive 2009/156/EC either for an individual registered horse or for a consignment of registered horses of the same origin and with the same destination; (ii) enter in Box I.6 of the certificate referred to in point (i) a reference to the health certificate referred to in Article 3(1)(a) of each temporarily admitted registered horse forming the consignment and a reference to the CVED referred to in point (i) of paragraph 1(b). 5. The border inspection post of exit referred to in point (a) of paragraph 4 shall document the termination of the temporary admission of the registered horse by completing Part III of the CVED accordingly. 6. Where the temporary admission of a registered horse has not been terminated in accordance with paragraph 5 within a period of less than 90 days following the date of issue of the CVED referred to in point (i) of paragraph 1(b), an alert is sent automatically through TRACES to the border inspection post of entry and the competent authorities referred to in this Article until those competent authorities have determined the status of the registered horse. Article 17 Operator responsibilities for temporarily admitted registered horses 1. The operator responsible for a registered horse temporarily admitted into the Union, as identified in Box I.7 of the CVED referred to in point (i) of Article 16(1)(b), shall ensure that the following conditions are met: (a) the registered horse shall at all times during its temporary admission be accompanied by its original health certificate referred to in Article 3(1)(a) and by the CVED issued by the border inspection post of entry into the Union; (b) the registered horse shall remain in the respective Member State and on the premises stated in the declaration accompanying the health certificate referred to in Article 3(1)(a); (c) where the registered horse is to be moved to another Member State, it shall be accompanied by a health certificate in accordance with Annex III to Directive 2009/156/EC and the modified CVED delivered by the competent authority in accordance with Article 16(2); (d) any former prints of the CVED are surrendered to the competent authority for invalidation or withdrawal; (e) the registered horse shall leave the Union through a border inspection post indicated in the health certificate referred to in in Article 3(1)(a) not later than 89 days following the date of entry into the Union indicated on the corresponding CVED. 2. The operator referred to in paragraph 1 shall remain responsible for the movement of the registered horse during its temporary admission in the Union, and in particular shall inform: (a) the competent authority referred to in points (i) and (iii) of Article 16(1)(b) regarding any changes to be made to the movements stated in the declaration accompanying the health certificate referred to in in Article 3(1)(a); (b) the border inspection post of exit regarding the date when the temporarily admitted registered horse is to depart from the Union; (c) the competent authority referred to in points (i) and (iii) of Article 16(1)(b) responsible for the holding regarding the death or loss of the registered horse or any emergency, such as health conditions, requiring veterinary attention beyond the 89 days of temporary admission. Article 18 Re-entry after temporary export of registered horses temporarily admitted into the Union 1. Registered horses temporarily admitted into the Union may be authorised for re-entry after temporary export to a third country or part of the territory of a third country authorised for the re-entry of registered horses to take part in specific races, competitions or cultural events for which model health certificates for re-entry into the Union are laid down in accordance with Article 20(3), provided that the re-entry into the Union takes place within a period of less than 90 days following the date of issuing of the CVED referred to in point (i) of Article 16(1)(b). 2. In order to allow the re-entry of a registered horse referred to in paragraph 1, the competent authority referred to in points (i) and (iii) of Article 16(1)(b) issuing the certificate for the temporary export shall: (a) apply the measures provided for in points (a), (b) and, where applicable, (c) of Article 16(4); (b) inform, through TRACES, the border inspection post of scheduled re-entry by completing Part III of the CVED; (c) deliver to the operator as identified in Box I.7 of the CVED referred to in point (i) of Article 16(1)(b), a new print of the CVED displaying the Part III added in accordance with point (b) of this paragraph; (d) invalidate or withdraw any print of the CVED delivered in accordance with Article 16(1)(c) or, if there had been a previous movement to another Member State, in accordance with Article 16(2)(c). 3. The border inspection post of re-entry shall: (a) retain the original of the health certificate referred to in Article 3(1)(c); (b) inform, through TRACES, of the re-entry of the registered horse: (i) the competent authority of the place of destination, as declared in the declaration accompanying the health certificate referred to in Article 16(1)(a), or as modified in accordance with Article 17(2)(a); (ii) the border inspection post of exit, as declared in the declaration accompanying the health certificate referred to in Article 16(1)(a), or as modified in accordance with Article 17(2)(a), by completing Box I.24 of the CVED referred to in point (d); (c) request the competent authority of the place of destination to verify and, where appropriate, to confirm the arrival of the registered horse by completing Box I.6 of the CVED referred to in point (d); (d) deliver to the operator a print of a new CVED in which Box II.1 is completed with a reference to the number of the CVED delivered previously in accordance with Article 16(1)(c) or, if there had been a previous movement to another Member State, in accordance with Article 16(2)(c), and in which Box II.14 is completed within the deadline for leaving the Union indicated in the CVED referred to in point (i) of Article 16(1)(b); (e) invalidate or withdraw any print of the CVED delivered to the operator in accordance with Article 16(1)(c) or, if there had been a previous movement to another Member State, in accordance with Article 16(2)(c). 4. Following the re-entry after temporary export of a temporarily admitted registered horse in accordance with paragraph 1, the rules laid down in Article 16 apply for the remaining period of less than 90 days following the date of issuing of the CVED referred to in point (i) of Article 16(1)(b). Article 19 Conversion of temporary admission into permanent entry and death or loss of a registered horse 1. Where the operator, as identified in Box I.7 of the CVED referred to in point (i) of Article 16(1)(b), submits an application to the competent authority referred to in point (i) or (iii) of Article 16(1)(b) or in Article 16(2)(b), to convert the temporary admission of a registered horse into a permanent entry, a Member State may authorise that conversion provided that the following requirements are met: (a) in accordance with Annex I, imports of registered horses are authorised from the third country or part of the territory of the third country concerned; (b) the competent authority responsible for the place of temporary residence has complied with the following conditions: (i) that competent authority has carried out with satisfactory results the checks necessary to verify compliance with the test and vaccination requirements for imports of registered horses from the third country or part of the territory of the third country concerned set out in Part 3 of Annex II; (ii) that competent authority has ensured that the registered horse remained under official veterinary supervision in that Member State until 3 months have elapsed from the date of its entry into the Union indicated on the CVED referred to in point (i) of Article 16(1)(b). 2. The competent authority referred to in paragraph 1, or a border inspection post designated for this task by the Member State, shall: (a) terminate the temporary admission in TRACES by choosing Conversion into permanent entry in Part III of the CVED delivered to the operator in accordance with either Article 16(1)(c), or, if there had been a previous movement to another Member State, with Article 16(2)(c) or, if there had been a previous re-entry after temporary export, with Article 18(3)(c); (b) deliver to the operator identified in Box I.7 of the CVED referred to in point (i) of Article 16(1)(b), a new print of the CVED referred to in point (a), or a new CVED, in which For internal market is checked in Box I.21; (c) invalidate or withdraw any print of the CVED delivered to the operator in accordance with either Article 16(1)(c), or, if there had been a previous movement to another Member State, with Article 16(2)(c) or, if there had been a previous re-entry after temporary export, with Article 18(3)(c); (d) invalidate or withdraw the original of the health certificate referred to in Article 3(1)(a). 3. During the period of conversion, the operator, as identified in Box I.7 of the CVED issued in accordance with point (i) of Article 16(1)(b) or Article 18(3)(b) of the registered horse shall take the following measures: (a) arrange regular visits carried out and recorded by a veterinarian to check the registered horse for clinical signs of possible infectious diseases; (b) keep records on the movement of the registered horse and on movements of equidae on and off the holding where it is kept; (c) complete the customs procedures, as referred to in Article 15 of Implementing Regulation (EU) 2015/262; (d) make an application in accordance with Article 15(1) of Implementing Regulation (EU) 2015/262 for the issuing of an identification document or the adaptation of an existing identification document. 4. In the case of death or loss of a registered horse temporarily admitted into the Union, the competent authority of the place of death or loss, where required by the Member State concerned in close collaboration with a border inspection post, shall: (a) terminate the temporary admission in TRACES by choosing Death/Loss in Part III of the CVED referred to in point (i) of Article 16(1)(b) or Article 18(3)(b); (b) invalidate or withdraw any print of the CVED delivered to the operator in accordance with either Article 16(1)(c), or, if there had been a previous movement to another Member State, with Article 16(2)(c) or, if there had been a previous re-entry after temporary export, with Article 18(3)(c). Article 20 Specific animal health conditions regarding the re-entry of registered horses after temporary export for races, competition and cultural events 1. Member States shall authorise the re-entry of registered horses subject to compliance with the following conditions: (a) the registered horse has remained outside the Union for not more than 30 days, unless specifically provided for in paragraph 3; (b) the registered horse has neither been resident in nor transited on land through any third country or part of the territory of a third country that is not assigned to the same sanitary group as the third country or part of the territory of a third country in which the health certificate in accordance with Section A of Part 2 of Annex II has been signed by the official veterinarian; (c) the health certificate for temporary export signed by the official veterinarian in the Member State of origin, or an authorised copy thereof, is presented on request of the border inspection post of re-entry into the Union. 2. The competent authority certifying a registered horse for temporary export to a third country shall ensure that in application of Article 2(1) of Decision 93/444/EEC the registered horse is accompanied until the exit point in another Member State by a health certificate in accordance with Annex III to Directive 2009/156/EC. 3. The re-entry after temporary export for a period of more than 30 days of registered horses taking part in specific races, competitions or cultural events is subject to specific animal health requirements as contained in the corresponding model health certificates provided for Section B of Part 2 of Annex II in respect of the relevant event. 4. The operator, as identified in Box I.7 of the CVED, responsible for the consignment shall ensure that during the temporary export the registered horse neither has been resident in nor has transited on land through any third country or part of the territory of a third country that is not assigned to the same sanitary group as the third country or part of the territory of a third country in which the health certificate in accordance with Section A of Part 2 of Annex II has been signed by the official veterinarian. Article 21 Specific animal health conditions regarding imports of equidae for slaughter The operator, as identified in Box I.7 of the CVED referred to in point (i) of Article 16(1)(b), of a consignment of equidae for slaughter shall ensure that after the checks carried out at the border inspection post of entry into the Union, the animals: (a) are either conveyed directly, without delay and without coming into contact with equidae of a different health status, to the slaughterhouse of destination where they shall be slaughtered within 72 hours of arrival at the slaughterhouse; or (b) pass through a single approved market or marshalling centre referred to in Article 7(1) of Directive 2009/156/EC as indicated in the health certificate referred to in Article 3(1)(e) of this Regulation, from where they are to be removed after the market under national rules ensuring traceability directly to a slaughterhouse to be slaughtered, as soon as possible, but at the latest within 5 working days of arrival in the Union without coming into contact with equidae of a different health status. SECTION 8 Transitional and final provisions Article 22 Transitional provisions For a transitional period until 31 December 2018, Member States shall authorise the entry into the Union of consignments of equidae and of semen, ova and embryos of equidae accompanied by health certificates drawn up in accordance with the model health certificates applicable before the date of application of this Regulation specified in the second subparagraph of Article 24. Article 23 Repeals Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 94/699/EC, 95/329/EC, 2003/13/EC, 2004/177/EC, 2004/211/EC, 2010/57/EU and 2010/471/EU are repealed. Any reference to those Decisions shall be construed as a reference to this Regulation. Article 24 Entry into force and applicability This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2018. However, Article 16(1)(b)(iii), Article 16(2)(b), (c) and (d), Article 16(3), Article 16(4)(a) and (b), Article 16(5) and Article 17(1)(d) shall apply from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 192, 23.7.2010, p. 1. (4) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (5) Council Directive 2008/73/EC of 15 July 2008 simplifying procedures of listing and publishing information in the veterinary and zootechnical fields and amending Directives 64/432/EEC, 77/504/EEC, 88/407/EEC, 88/661/EEC, 89/361/EEC, 89/556/EEC, 90/426/EEC, 90/427/EEC, 90/428/EEC, 90/429/EEC, 90/539/EEC, 91/68/EEC, 91/496/EEC, 92/35/EEC, 92/65/EEC, 92/66/EEC, 92/119/EEC, 94/28/EC, 2000/75/EC, Decision 2000/258/EC and Directives 2001/89/EC, 2002/60/EC and 2005/94/EC (OJ L 219, 14.8.2008, p. 40). (6) http://ec.europa.eu/food/animals/semen/equine_en (7) Commission Regulation (EU) No 176/2010 of 2 March 2010 amending Annex D to Council Directive 92/65/EEC as regards semen collection and storage centres, embryo collection and production teams, and conditions for donor animals of the equine, ovine and caprine species and for handling semen, ova and embryos of those species (OJ L 52, 3.3.2010, p. 14). (8) Commission Decision 2010/470/EU of 26 August 2010 laying down model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species (OJ L 228, 31.8.2010, p. 15). (9) Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (OJ L 114, 30.4.2002, p. 1). (10) OJ L 71, 18.3.1999, p. 3. (11) Council Decision 1999/201/EC of 14 December 1998 on the conclusion of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (OJ L 71, 18.3.1999, p. 1). (12) OJ L 57, 26.2.1997, p. 5. (13) Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (OJ L 57, 26.2.1997, p. 4). (14) Commission Regulation (EC) No 180/2008 of 28 February 2008 concerning the Community reference laboratory for equine diseases other than African horse sickness and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 56, 29.2.2008, p. 4). (15) Commission Decision 97/794/EC of 12 November 1997 laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards veterinary checks on live animals to be imported from third countries (OJ L 323, 26.11.1997, p. 31). (16) Report of the Scientific Veterinary Committee on Equine Viral Arteritis, 12 December 1994, VI/4994/94  Rev. 4. (17) Commission Decision 95/329/EC of 25 July 1995 defining the categories of male equidae to which the requirement regarding viral arteritis laid down in Article 15 (b) (ii) of Council Directive 90/426/EEC applies (OJ L 191, 12.8.1995, p. 36). (18) http://www.oie.int/index.php?id=169&L=0&htmfile=chapitre_eav.htm (19) Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system (OJ L 8, 14.1.2003, p. 44). (20) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (OJ L 94, 31.3.2004, p. 63). (21) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). (22) Commission Decision 2007/240/EC of 16 April 2007 laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to Decisions 79/542/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 95/328/EC, 96/333/EC, 96/539/EC, 96/540/EC, 2000/572/EC, 2000/585/EC, 2000/666/EC, 2002/613/EC, 2003/56/EC, 2003/779/EC, 2003/804/EC, 2003/858/EC, 2003/863/EC, 2003/881/EC, 2004/407/EC, 2004/438/EC, 2004/595/EC, 2004/639/EC and 2006/168/EC (OJ L 104, 21.4.2007, p. 37). (23) Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (OJ L 49, 19.2.2004, p. 11). (24) Commission Decision 93/444/EEC of 2 July 1993 on detailed rules governing intra-Community trade in certain live animals and products intended for exportation to third countries (OJ L 208, 19.8.1993, p. 34). (25) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (26) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (27) Commission Decision 93/196/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of equidae for slaughter (OJ L 86, 6.4.1993, p. 7). (28) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (OJ L 86, 6.4.1993, p. 16). (29) Commission Decision 94/699/EC of 19 October 1994 providing for less frequent identity and physical checks on the temporary admission of certain equidae from Sweden, Norway and Finland and repealing Decision 93/321/EEC (OJ L 280, 29.10.1994, p. 88). (30) Commission Decision 2003/13/EC of 10 January 2003 on the temporary admission of horses participating in the pre-Olympic test event in Greece in 2003 (OJ L 7, 11.1.2003, p. 86). (31) Commission Decision 2004/177/EC of 20 February 2004 on the temporary introduction of registered horses participating in the Olympic Games or the Paralympic Games in Greece in 2004 (OJ L 55, 24.2.2004, p. 64). (32) Commission Decision 2010/57/EU of 3 February 2010 laying down health guarantees for the transit of equidae being transported through the territories listed in Annex I to Council Directive 97/78/EC (OJ L 32, 4.2.2010, p. 9). (33) Commission Decision 2010/471/EU of 26 August 2010 on imports into the Union of semen, ova and embryos of animals of the equine species as regards lists of semen collection and storage centres and embryo collection and production teams and certification requirements (OJ L 228, 31.8.2010, p. 52). (34) Commission Implementing Regulation (EU) 2015/262 of 17 February 2015 laying down rules pursuant to Council Directives 90/427/EEC and 2009/156/EC as regards the methods for the identification of equidae (Equine Passport Regulation) (OJ L 59, 3.3.2015, p. 1). (35) Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ L 224, 18.8.1990, p. 55). (36) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9). (37) https://ec.europa.eu/food/sites/food/files/animals/docs/ad_control-measures_bt_guidance_vpe_7068_2012.pdf (38) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (39) Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (OJ L 157, 10.6.1992, p. 19). ANNEX I LIST OF THIRD COUNTRIES (1) AND PARTS OF THE TERRITORY OF THIRD COUNTRIES (2) FOR THE ENTRY INTO THE UNION OF CONSIGNMENTS OF EQUIDAE AND OF SEMEN, OVA AND EMBRYOS OF EQUIDAE ISO-Code Third country Code of the part of the territory of the third country Description of the part of the territory of the third country SG TA Re-En Imports Imports Transit Specific conditions RH RH RH ES RE + EBP SEMEN O/E Equidae RH RE EBP 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 AE United Arab Emirates AE-0 Whole country E X X X   X   X X AR Argentina AR-0 Whole country D X X X X X X X X X X AU Australia AU-0 Whole country A X X X X X X X X X X BB Barbados BB-0 Whole country D X X X   X    X BH Bahrain BH-0 Whole country E X X X       X BM Bermuda BM-0 Whole country D X X X   X    X BO Bolivia BO-0 Whole country D X X X   X    X BR Brazil BR-0 Whole country           BR-1 The states of: Rio Grande do Sul, Santa Catarina, Mato Grosso do Sul, Distrito Federal and Rio de Janeiro D X X X   X    X BY Belarus BY-0 Whole country B X X X X X X CA Canada CA-0 Whole country C X X X X X X X X X X CH Switzerland (1) CH-0 Whole country A X X X X X X X X X X CL Chile CL-0 Whole country D X X X X X     X CN China CN-0 Whole country           CN-1 The equine disease-free zone in Conghua City, Guangzhou Municipality, Guangdong Province including the Biosecurity Highway Passage from and to the airport in Guangzhou and Hong Kong (see BOX 1 for details) G X X X       X CN-2 The venue for the Global Champions Tour at the Expo 2010 No 15 Parking Lot and the passage to the Shanghai Pudong International Airport in the northern part of the Pudong New area and the Eastern part of the Minhang District of the Metropolitan area of Shanghai (see BOX 1 for details) G  X        Only if certified in accordance with Chapter 1 of Section B of Part 2 of Annex II CR Costa Rica CR-0 Whole country           CR-1 Metropolitan area of San JosÃ © D  X        CU Cuba CU-0 Whole country D X X X      X DZ Algeria DZ-0 Whole country E X X X X X X EG Egypt EG-0 Whole country          EG-1 The Equine Disease Free Zone established at the Egyptian Armed Forces Veterinary Hospital at El Nasr road, across Al Ahly Club, Cairo, and the highway passage to Cairo International Airport (see BOX 2 for details) E X  X       X FK Falkland Islands FK-0 Whole country A X X X  X X GL Greenland GL-0 Whole country A X X X X X X HK Hong Kong HK-0 Whole country G X X X      X IL Israel (3) IL-0 Whole country E X X X X X X X X IS Iceland (5) IS-0 Whole country A X X X X X X X X X JM Jamaica JM-0 Whole country D X X X      X JO Jordan JO-0 Whole country E X X X      X JP Japan JP-0 Whole country G X X X      X KG Kyrgyzstan KG-0 Whole country           KG-1 Region of Issyk-Kul B   X      X KR Korea Republic KR-0 Whole country G X X X      X KW Kuwait KW-0 Whole country E X X X       X LB Lebanon LB-0 Whole country E X X X       X MA Morocco MA-0 Whole country E X X X X X X X X X ME Montenegro ME-0 Whole country B X X X X X X MK fYROM (4) MK-0 Whole country B X X X X X X MO Macao MO-0 Whole country G X X X      X MY Malaysia MY-0 Whole country           MY-1 Peninsula G X X X      X MU Mauritius MU-0 Whole country E   X       X MX Mexico MX-0 Whole country C          MX-1 Metropolitan area of Mexico-City C X Only if certified in accordance with Chapter 1 of Section B of Part 2 of Annex II NO Norway (5) NO-1 Whole country A X X X X X X X X X X NZ New Zealand NZ-0 Whole country A X X X X X X OM Oman OM-0 Whole country E X X X      X PE Peru PE-0 Whole country           PE-1 Region of Lima D X X X      X PM St Pierre & Miquelon PM-0 Whole country A   X  X X PY Paraguay PY-0 Whole country D X X X X X X QA Qatar QA-0 Whole country E X X X      X RS Serbia (6) RS-0 Whole country B X X X X X X RU Russia RU-0 Whole country           RU-1 Provinces of Kaliningrad, Arkhangelsk, Vologda, Murmansk, Leningrad, Novgorod, Pskov, Briansk, Vladimir, Ivanovo, Tver, Kaluga, Kostroma, Moskva, Orjol, Riasan, Smolensk, Tula, Jaroslavl, Nijninovgorod, Kirov, Belgorod, Voronesh, Kursk, Lipezk, Tambov, Astrahan, Volgograd, Penza, Saratov, Uljanovsk, Rostov, Orenburg, Perm and Kurgan B X X X X X X RU-2 Regions of Stavropol and Krasnodar B X X X X X X RU-3 Republics of Karelia, Marij-El, Mordovia, Chuvachia, Kalmykia, Tatarstan, Dagestan, Kabardino-Balkaria, Severnaya Osetia, Ingushetia and Karachaevo-Cherkesia B X X X X X X SA Saudi Arabia SA-0 Whole country           SA-1 Whole country, except SA-2 E X X X   X    X SA-2 Protection and surveillance zones in the provinces of Jizan, Asir and Najran as described in BOX 3      SG Singapore SG-0 Whole country G X X X      X TH Thailand TH-0 Whole country G X X X      X TN Tunisia TN-0 Whole country E X X X X X X TR Turkey TR-0 Whole country           TR-1 Provinces of Ankara, Edirne, Istanbul, Izmir, Kirklareli and Tekirdag E          UA Ukraine UA-0 Whole country B X X X X X X X X X US United States of America US-0 Whole country C X X X X X X X X X X UY Uruguay UY-0 Whole country D X X X X X X X X X ZA South Africa ZA-0 Whole country           ZA-1 Metropolitan area of Cape-Town (see BOX 4 for details) F          Commission Decision 2008/698/EC LEGEND TO ANNEX I: Animal/Product Categories/conditions RH Registered horses as defined in Article 2(c) of this Regulation. ES Equidae for slaughter as defined in Article 2(d) of Directive 2009/156/EC. RE Registered equidae as defined in Article 2(c) of Directive 2009/156/EC. EBP Equidae for breeding and production as defined in Article 2(e) of Directive 2009/156/EC. SEMEN Semen of the equine species collected in accordance with Article 17(2)(b)(ii) of Directive 92/65/EEC. O/E Ova and embryos of the equine species collected or produced in accordance with Article 17(2)(b)(ii) of Directive 92/65/EEC. Columns Information / Description of commodity Required Health Certificate 1-4 Territorial description NA 5 Sanitary Group NA 6 Temporary admission of registered horses ANNEX II Part 1 Section A 7 Re-entry of registered horses after temporary export for racing, competition and cultural events ANNEX II Part 2 Section A ANNEX II Part 2 Section B Chapter 1 ANNEX II Part 2 Section B Chapter 2 8 Imports of registered horses ANNEX II Part 3 Section A 9 Imports of equidae for slaughter ANNEX II Part 3 Section B 10 Imports of registered equidae and equidae for breeding and production ANNEX II Part 3 Section A 11 Imports of semen collected from registered horses Annex III Part 1 Section A Annex III Part 1 Section B Annex III Part 1 Section C Annex III Part 1 Section D 12 Imports of semen collected from registered equidae Annex III Part 1 Section A Annex III Part 1 Section B Annex III Part 1 Section C Annex III Part 1 Section D 13 Imports of semen collected from equidae for breeding and production Annex III Part 1 Section A Annex III Part 1 Section B Annex III Part 1 Section C Annex III Part 1 Section D 14 Imports of ova and embryos of the equine species Annex III Part 2 Section A Annex III Part 2 Section B 15 Equidae in Transit ANNEX II Part 1 Section B 16 Reference to specific conditions/additional guarantees NA Boxes X Entry authorised  Entry not authorised Sanitary Groups Sanitary Group Specific animal health guarantees required for entry of equidae into the Union A equine infectious anaemia, equine viral arteritis B equine infectious anaemia, equine viral arteritis, glanders, dourine C equine infectious anaemia, equine viral arteritis, Eastern and Western equine encephalomyelitis, vesicular stomatitis D equine infectious anaemia, equine viral arteritis, glanders, dourine, Eastern and Western equine encephalomyelitis, Venezuelan equine encephalomyelitis, vesicular stomatitis E equine infectious anaemia, equine viral arteritis, glanders, dourine, African horse sickness F equine infectious anaemia, dourine, African horse sickness G equine infectious anaemia, equine viral arteritis, glanders, dourine, Japanese encephalitis BOX 1 CN China CN-1 The specific equine disease-free zone in the Guangdong Province with the following delimitation: Core zone : equestrian site in Reshui Village, Lingkou Town of Conghua City with the surrounding area within a five km radius controlled by the road control post at State Highway 105; Surveillance zone : all administrative divisions in Conghua City surrounding the core zone covering an area of 2 009 km2; Protection zone : outwards boundaries of the following contiguous administrative divisions surrounding the surveillance zone:  Baiyun District, Luogang District of Conghua City,  Huadu District of Guangzhou City,  Zengcheng City,  administrative divisions in Qingcheng District of Qingyuan City,  Fogang County,  Xinfeng County,  Longmen County Biosecurity highway passage :  from the equestrian site in the core zone to Guangzhou Baiyun International Airport through to the State Highway 105, Jiebei Highway, airport expressway, including the equine exclusion zone of one km around Baiyun International Airport in Guangzhou City;  from the equestrian site in the core zone to Shenzhen Huanggang Port at the border of China with Hong Kong through State Highway 105, Jiebei highway, No. 2 north ring expressway and Guang-Shen highway with the equine exclusion zone on both sides of that highway of at least one km width; Pre-entry quarantine : the quarantine facilities in the protection zone designated by the competent authority for the preparation of equidae from other parts of China for entry into the equine disease free zone. CN China CN-2 Delimitation of the zone in the Metropolitan area of Shanghai: Western boundary : Huangpu River from its estuary in the North to the bifurcation of the Dazhi River, Southern boundary : from the bifurcation of the Huangpu River to the estuary of the Dazhi River in the East, Northern and Eastern boundaries : coast line. BOX 2 EG Egypt EG-1 The Equine Disease Free Zone (EDFZ) of about 0,1 km2 size, established around the Egyptian Armed Forces Veterinary Hospital at El-Nasr Road, across Al Ahly Club, on the Eastern outskirts of Cairo, (localised at 30 °04 ²19.6 ³N 31 °21 ²16.5 ³E) and the passage of 10 km on the El-Nasr Road and the Airport Road to Cairo International Airport. (a) Delineation of the boundaries of the EDFZ: From the crossing of El-Nasr Road with El-Shaheed Ibrahim El-Shaikh Road (at 30 °04 ²13.6 ³N 31 °21 ²04.3 ³E) along the El-Shaheed Ibrahim El-Shaikh Road for about 500 m to the North until the first junction with the Passage Inside Armed Forces, turning right and following the Passage for about 100 m to the East, turning right again and following the Passage for 150 m to the South, turning left and following the Passage for 300 m to the East, turning right and following the Passage for 100 m to the South until El-Nasr Road, turning right and following El-Nasr Road for 300 m to South-West until opposite of the junction of El-Nasr Road with Hassan Ma'moon Road, turning right and following the Passage for 100 m to the North, turning left and following the Passage for 120 m to the West, turning left and following the Passage for 200 m to the South, turning right and following El-Nasr Road for 100 m to the West until the crossing of El-Nasr Road with El-Shaheed Ibrahim El-Shaikh Road. (b) Delineation of the boundaries of the pre-export quarantine area within the EDFZ: From the point opposite of the junction of El-Nasr Road with Hassan Ma'moon Road following the Passage for 100 m to the North, turning right and following the Passage for 250 m to the East, turning right and following the Passage for 50 m to the South until El-Nasr Road, turning right and following El-Nasr Road for 300 m to South-West until opposite of the junction of El-Nasr Road with Hassan Ma'moon Road. BOX 3 SA Saudi Arabia SA-1 Approved Quarantine stations: 1. Riyadh Airport 2. King Abdulaziz Race Track (Janadrijah) SA-2 Delimitation of the protection and surveillance zones established in accordance with points (a) and (b) of the second paragraph of Article 5(2) of Directive 2009/156/EC: 1. Province of Jizan  Protection zone: the whole province, except the part north of the road control post at Ash-Shuqaiq at road No 5 and north of road No 10;  Surveillance zone: the part of the province north of the road control post at Ash-Shuqaiq at road No 5, controlled by the road control post at Al Qahmah, and north of road No 10. 2. Province of Asir  Protection zone: the part of the province delineated by road No 10, between Ad Darb, Abha and Khamis-Mushayt to the north, except the equestrian clubs at their air and military bases, and the part of the province delineated to the north by road No 15 leading from Khamis-Mushayt through Jarash, Al Utfah and Dhahran Al Janoub to the border with the province of Najran, and, the part of the province delineated to the north by the road leading from Al Utfah through Al Fayd to Badr Al Janoub (Province of Najran);  Surveillance zone: the equestrian clubs at their air and military bases, the part of the province between the border of the protection zone and road No 209 from Ash-Shuqaiq to the road control post Muhayil on road No 211, the part of the province between the control post on road No 10 south of Abha, the city of Abha and the road control post Ballasmer 65 km from Abha on road No 15 leading north, the part of the province between Khamis-Mushayt and the road control post 90 km from Abha on road No 255 to Samakh and the road control post at Yarah, 90 km from Abha, on road No 10 leading to Riyadh, and, the part of the province south of a virtual line between the road control post at Yarah on road No 10 and Khashm-Ghurab on road No 177 up to the border of the province of Najran. 3. Province of Najran  Protection zone: the part of the province delineated by the road from Al Utfah (province of Asir) to Badr Al Janoub and to As Sebt and from As Sebt along Wadi Habunah to the conjunction with road No 177 between Najran and Riyadh to the north and from this conjunction by road No 177 leading south to the conjunction with road No 15 from Najran to Sharourah, and, the part of the province south of road No 15 between Najran and Sharourah and the border with the Yemen.  Surveillance zone: the part of the province south of a line between the road control post at Yarah, on road No 10, and Khashm-Ghurab, on road No 177, from the border of the province of Najran until the road control post at Khashm-Ghurab, 80 km from Najran, and west of road No 175 leading to Sharourah. BOX 4 ZA South Africa ZA-1 Approved Quarantine stations: 1. Kenilworth Quarantine Station Delimitation of the Metropolitan area of Cape-Town (ZA-1): Northern boundary : Blaauwberg Road (M14); Eastern boundary : Koeberg Road (M14), Plattekloof Road (M14), N7 Highway, N1 Highway and M5 Highway, Southern boundary : Ottery Road, Prince George's Drive, Wetton Road, Riverstone Road, Tennant Road, Newlands Drive, Paradise Road, Union Drive, Rhodes Drive up to the Newslands Forestry station and across Echo Gorge of Table Mountain to Camps Bay; Western boundary : Coastline from Camps Bay to Blaauwberg Road. (1) Without prejudice to specific certification requirements provided for in Decision 2002/309/EC, Euratom of the Council, and of the Commission. (2) Where official regionalisation applies in accordance with Article 13(2)(a) of Directive 2009/156/EC. (3) Hereinafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (4) The former Yugoslav Republic of Macedonia - the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Without prejudice to specific certification requirements provided for in Article 17 of the Agreement on the European Economic Area (OJ L 1, 3.1.1994, p. 3). (6) Excluding Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. ANNEX II MODEL HEALTH CERTIFICATES AND MODEL DECLARATIONS FOR THE ENTRY INTO THE UNION OF LIVE EQUIDAE PART 1 Temporary admission and transit Section A Model health certificate and model declaration for the temporary admission of registered horses into the Union for a period of less than 90 days Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse I.26. I.27. For import or admission into EU I.28. Identification of the animal Species (Scientific name) Equus caballus Identification system Identification number Age Sex Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number Part II: Certification II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28:  is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1 to II.5 of this certificate;  is accompanied by the written declaration, signed by the owner of the animal or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory ofa country), a country or part of the territory of a country, which on the date of issuing this certificate has the Code: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country: a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; (3) either [e) in which vesicular stomatitis has not occurred during the period of 6 months prior to the date of dispatch;] (3) or [e) in which vesicular stomatitis has occurred during the period of 6 months prior to the date of dispatch, and a blood sample taken from the animal on (insert date), within a period of21 days prior to the date of dispatch, was tested with negative result for antibody to the vesicular stomatitis virus (3) either [in a virus neutralisation test at a serum dilution of 1 in 32;]] (3) or [in an ELISA in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE;]] II.1.4. the animal does not come from a holding and to the best of my knowledge for the time periods referred to in points II.1.4.1 to II.1.4.7 was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1 to II.1.4.7 and which last for: Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum;] (3) or [in the case of a stallion, until the animal is castrated;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation (3) either [II.2.1. During a period of at least 40 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in the country or part of the territory of the country of dispatch which is assigned to Sanitary Group A, B, C, D, E or G, and Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) either [in a Member State of the Union;]] (3) or [in a country or part of the territory of a country with Code: (2) that is authorised for temporary admission into the Union of registered horses, and from which it was imported into the country or part of the territory of the country of dispatch under conditions at least as strict as those required in accordance with the Union legislation for the temporary admission of registered horses from this country or part of the territory of the country directly to the Union, and which is: (3) either [assigned to the same Sanitary Group (2) as the country or part of the territory of the country of dispatch;]]] (3) and/or [assigned to Sanitary Group A, B or C;]]] (3) and/or [China (5), Hong Kong, Japan, Korea, Macao, Malaysia (Peninsula), Singapore, Thailand or the United Arab Emirates;]]] (3) (4) or [II.2.1. During a period of at least 60 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in the country or part of the territory of the country of dispatch which is assigned to Sanitary Group F, or was imported during the 60 days prior to the date of dispatch from a Member State of the Union before entering the vector protected or vector proof quarantine station in accordance with point II.2.2;] (3) (4) either [II.2.2. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E and (3) either [has been kept in isolation in the country or part of the territory of the country of dispatch protected from vector insects for a period of at least 40 days prior to the date of dispatch, or since entry into the country or part of the territory of the country of dispatch, if it was imported in accordance withpoint II.2.1 from a Member State of the Union or a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G;]] (3) or [has been kept in designated premises under official veterinary supervision for a period of at least 40 days prior to the date of dispatch, or since entry into the country or part of the territory of the country of dispatch, if it was imported in accordance with point II.2.1 from a Member State of the Union or a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the period of 2 years prior to the date of dispatch;]] (3) (4) or [II.2.2. the animal is dispatched from a country or part of the territory of country which is assigned to Sanitary Group F and was kept: (3) either [in the approved vector-protected quarantine station of (insert name of quarantine station) during at least the last 40 days prior to the date of dispatchfrom (insert date) to (insert date), confined to the vector-protected premises at least from two hours prior to sunset until two hours after sunrise and exercise was provided under official veterinary supervision, following the application of insect repellents in combination with an insecticide effective against Culicoides prior to the removal from the stables, and in strict isolation from equidae not being prepared for export under conditions at least as strict as required for the temporary admission or imports into the Union.]] (3) or [permanently confined in the approved vector-proof quarantine station of (insert name of quarantine station) during the period of at least 14 days prior to the date of dispatch and constant monitoring of the vector protection has proven absence of vectors inside the vector-protected part of the quarantine station.]] II.3. Attestation of vaccination and health tests (3) either [II.3.1. The animal was not vaccinated against African horse sickness in the country of dispatch and there is no information suggesting previous vaccination;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [II.3.1. The animal was vaccinated against African horse sickness, and this vaccination was carried out: (2) either [more than 12 months prior to the date of dispatch;]] (2) or [more than 60 days and less than 12 months prior to the date of admission into the part of the territory of the country referred to in point II.1.3.(a), from where it is dispatched;]] (3) (4) or [II.3.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and was vaccinated against African horse sickness on (insert date) not more than 24 months and at least 40 days prior to the date of entry in the vector-protected quarantine by administration of a registered vaccine according to manufacturer's instructions which is protective against the circulating serotypes of the African horse sickness virus;] II.3.2. the animal was not vaccinated against Venezuelan equine encephalomyelitis during the period of 60 days prior to the date of dispatch from (3) either [a country of which all parts of the territory are free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch;] (3) (4) or [a part of the territory of a country which is assigned to Sanitary Group C or D, which is free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch and Venezuelan equine encephalomyelitis occurs in the remaining parts of the territory of the country of dispatch, and (3) either [is vaccinated against Venezuelan equine encephalomyelitis with a complete primary course and revaccinated according to manufacturer's recommendations not less than 60 days and no more than 12 months prior to the date of dispatch, and was kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results;]] (3) or [is not vaccinated against Venezuelan equine encephalomyelitis and was kept in vector-protected quarantine for a period of at least 21 days, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results, and the animal to be dispatched was subjected to a diagnostic test for Venezuelan equine encephalomyelitis with negative result conducted on a sample taken not less than 14 days after the date of entry into of the vector-protected quarantine and remained protected from vector insects until dispatch;]] (3) or [was subjected to a haemagglutination inhibition test for Venezuelan equine encephalomyelitis carried out by the same laboratory on the same day on samplestaken on two occasions with an interval of 21 days on (insert date) andon . (insert date), the second of which was taken during a period of 10 days prior to the date of dispatch, withoutan increase in antibody titre, and a RT-PCR (reverse transcription-polymerase chain reaction) test for the detection of Venezuelan equine encephalomyelitis virusgenome, carried out with negative result on a sample taken within 48 hoursprior to dispatch, on (insert date), and has been protected from vector attacks from the moment of the RT-PCR sampling until loading for dispatch, by combined use of approved insect repellents and insecticides on the animal and disinsectisation of the stable and the means in which it is transported;]] (3) [II.3.3. the animal is an uncastrated male equine animal older than 180 days, and (3) either [is dispatched from a country in which equine viral arteritis (EVA) is a compulsorily notifiable disease and has not been officially reported during the period of 6 months prior to the date of dispatch;]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [was tested on a blood sample taken on (insert date), within a period of 21 days prior to the date of dispatch, by virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4;]] (3) or [was tested on an aliquot of its entire semen taken on (insert date), within a period of 21 days prior to the date of dispatch, by virus isolation test, polymerase chain reaction (PCR) or real-time PCR for EVA with negative result;]] (3) or [was vaccinated against EVA on (insert date) under official veterinary supervision, and re-vaccinated at regular intervals according to the manufacturers instructions, with a vaccine approved by the competent authority, and the initial vaccination was carried out: (3) either [before 31 December 2017, on the day a blood sample was taken that was subsequently tested in a virus neutralisation test for EVA with negative result at a serum dilutionof 1 in 4;]]] (3) or [before 31 December 2017, during a period of isolation of not more than 15 days under official veterinary supervision, commencing on the day a blood sample was taken which was tested during that isolation period in a virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4;]]] (3) or [at the age of 180 to 270 days, during a period of isolation under official veterinary supervision, during which the animal was subjected to a virus neutralisation test for EVA carried out with negative result at a serum dilution of 1 in 4, or carried out on the same day by the same laboratory with stable or declining titres on two blood samples taken at least 10 days apart;]]] (3) or [after the animal was subjected to a virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4, carried out on a blood sample taken not earlier than 7 days after commencing a period of uninterrupted isolation which lasted until 21 days following vaccination;]]] (3) or [at the age of 180 to 250 days, after the animal was subjected to a virus neutralisation test for EVA carried out with negative result at a serum dilution of 1 in 4, or carried out on the same day by the same laboratory with stable or declining titres on two blood samples taken at least 14 days apart;]]] (3) or [was subjected to a virus isolation test, polymerase chain reaction (PCR) or real-time PCR for EVA carried out with negative result on an aliquot of its entire semen collected after the date a blood sample of that animal taken on (insert date), within a period of 6 months prior to the date of dispatch, was tested in a virus neutralisation test for EVA with positive result at a serum dilution of at least 1 in 4;]] (3) or [any requirements for testing for EVA or vaccination against EVA have been waived by Union legislation (insert reference to the applicable Union legal act) on the ground that the animal is temporarily admitted into the Union for participation in the equestrian event specified in that legal act and that the animal is kept separated from other equidae not participating in such event and that any breeding activity, including the collection of semen, is prohibited during the temporary residence in the Union;]] (3) (4) either [II.3.4. the animal is dispatched from Iceland, which is certified as officially free from equine infectious anaemia, where it was continuously resident since birth, and did not come into contact with equidae which have entered Iceland from other countries;] (3) or [II.3.4. the animal was subjected with negative result to an agar gel immunodiffusion test (AGID orCoggins test) or to an ELISA for equine infectious anaemia carried out on a blood sample taken on (insert date), this being within (3) either [a period of 90 days prior to the date of dispatch;]] (3) or [a period of 30 days prior to the date of dispatch from a country or part of the territory of a country which is assigned to Sanitary Group D, E or F;]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) [II.3.5. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B or E, or from Brazil, China or Thailand, or from a country in which glanders was reported during a period of 3 years prior to the date of dispatch, and was subjected to a complement fixation test for glanders carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period of 30 days prior to the date of dispatch;] (3) [II.3.6. the animal is an uncastrated male or a female equine animal older than 270 days dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D, E or F, or from China or Thailand, or from a country in which dourine was reported during a period of 2 years prior to the date of dispatch, and was subjected to a complement fixation test for dourine carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period of 30 days prior to the date of dispatch, and has not been used for breeding during the period of at least 30 days prior to and after the date the sample was taken;] (3) (4) [II.3.7. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group C or D, and (3) either [Western and Eastern equine encephalomyelitis have not been officially reported in the country or part of the territory of the country of dispatch during a period of at least 2 years prior to the date of dispatch;]] (3) or [the animal was vaccinated with a complete primary course and revaccinated according to manufacturer's instructions within a period of 6 months and at least 30 days prior to the date of dispatch with inactivated vaccine against Western and Eastern equine encephalomyelitis, the last vaccination was applied on (insert date);]] (3) or [the animal was kept for a period of at least 21 days prior to the date of dispatch in a vector-protected quarantine and during this period was subjected to haemagglutination inhibition tests for Western and Eastern equine encephalomyelitis carried out by the same laboratory on the same day (3) either [on a sample of blood taken on (insert date), within a period of 10 days prior to the date of dispatch, with negative results;]]] (3) or [on samples of blood taken on two occasions with an interval of at least 21 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without increase in antibody titre and the animal was vaccinated more than 6 months prior to the date of dispatch;]]] (3) [II.3.8. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group G, or from a country in which Japanese encephalitis has been officially reported in equidae during a period of at least 2 years prior to the date of dispatch and the animal: (3) either [comes from a holding situated in the centre of an area of at least 30 km radius around that holding where there has been no case of Japanese encephalitis during a period of 21 days prior to the date of dispatch;]] (3) or [was kept in a vector protected quarantine during a period of at least 21 days prior to the date of dispatch and during that period the body temperature, taken daily, remained within the normal physiological range, and was subjected (3) either [to a haemagglutination inhibition or virus neutralisation test for Japanese encephalitis carried out by the same laboratory on the same day onsamples of blood taken on two occasions with an interval of at least 14 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without a more than four-fold increase in antibody titre between the two samples, and remained protected from vector insects until dispatch;]]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [to a Ig-M capture ELISA test for the detection of antibodies against Japanese encephalitis virus with negative result, carried out on a blood sample takennot earlier than 7 days after the date the isolation commenced on (insert date), and remained protected from vector insects until dispatch;]]] (3) or [was vaccinated against Japanese encephalitis with a complete primary course and revaccinated according to manufacturer's recommendations during a period of not less than 21 days and not more than 12 months prior to the date of dispatch;]] (3) (4) either [II.3.9. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E, and was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day (3) either [on blood samples taken on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch: (3) either [with negative results in each case.]]] (3) or [with a positive result in the first sample, and (3) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC.]]]] (3) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1 of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines.]]]] (3) or [on a blood sample taken on (insert date), within a period of 21 days prior to the date of dispatch, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the period of2 years prior to the date of dispatch.]] (3) (4) or [II.3.9. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F, and (3) either [was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the sameday on blood samples taken on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the first sample not taken less than 7 days after introduction into the vector-protected quarantine, the second sample taken within a period of 10 days prior to the date of dispatch, (3) either [with negative results in each case.]]] (3) or [with a positive result in the first sample, and (3) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC.]]]] (3) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1 of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines.]]]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [was subjected to a serological and an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result in each case on a blood sample taken on (insert date) not less than28 days after the date of introduction into the vector-protected quarantine and within a period of 10 days prior to the date of dispatch.]] (3) or [was subjected to an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result on a blood sample taken on (insert date) not less than 14 days after the date of introduction into the vector-proof quarantine and not more than 72 hours before dispatch.]] II.4. Attestation of the transport conditions (3) (4) either [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G and arrangements have been made to transport it directly to the Union, without passing through a market, marshalling or assembly centre and without coming into contact with other equidae of a different health status.] (3) (4) or [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and arrangements have been made to transport it directly from the vector-protected quarantine station without coming into contact with other equidae not accompanied by a health certificate either for imports or for temporary admission into the Union (2) either [to the airport under vector-protected conditions and arrangements have been made that the aircraft being cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch, and sprayed against vector insects just prior to take off.]] (3) or [to a sea port in that country or part of the territory of the country under vector-protected conditions and arrangements have been made to transport it on a vessel which is scheduled directly to a port in the Union without calling into a port situated in a country or part of the territory of a country not approved for the entry into the Union of equidae, in stalls which were cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch and sprayed against vector insects just prior to departure.]] II.4.2. Arrangements have been made and verified to prevent any contact with other equidae not complying with at least the same health requirements as described in this health certificate during the period from certification until dispatch to the Union. II.4.3. The transport vehicles or containers in which the animal is going to be loaded were cleaned and disinfected before loading with a disinfectant officially recognised in the third country of dispatch and they are so constructed that faeces, urine, litter or fodder cannot escape during transportation. II.5. Attestation of animal welfare The animal described in Box I.28 was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country of dispatch as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number Box I.28.: Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder etc.) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The temporary admission of this registered horse shall not be allowed when the animal was loaded either prior to the date of authorisation for temporary admission into the Union from the respective country or part of the territory of the country referred to in point II.1.1, or during a period where restrictive measures have been adopted by the Union against the entry of equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. (4) Statements that relate entirely and exclusively to a Sanitary Group different from the Sanitary Group to which the country of dispatch, or part of its territory, is assigned, may be left out, provided that the numbering of the subsequent statements is maintained. (5) Part of the territory of country authorised for temporary admission as appearing in columns 3 and 6 respectively ofAnnex I to Commission Implementing Regulation (EU) 2018/659. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the registered horse will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) accompany the registered horse in the original throughout its temporary admission in the Union; (d) be signed and stamped in a colour different to the colour of the printing; (e) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor the temporary admission of a registered horse Identification of the animal (1) Species (Scientific name) Equus caballus Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the registered horse described above, hereby declare, that:  the horse (2) either [has remained in (insert name of country or part of the territory of a country of dispatch) during a period of at least 40 days prior to the date of dispatch;] (2) or [entered (insert name of country or part of the territory of a country of dispatch) during the required residence period of at least 40 days prior to the date of dispatch: (a) on (insert date) from (insert name of country from where horse entered country or part of the territory of country of dispatch) (b) on (insert date) from (insert name of country from where horse entered country or part of the territory of country of dispatch) (c) on (insert date) from (insert name of country from where horse entered country or part of the territory of country of dispatch);]  during the period of 15 days prior to the date of dispatch the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the transportation will be effected in such a way that health and well-being of the horse can be protected effectively at all stages of the journey;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the conditions for the transport as applicable in accordance with point II.4 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  during its residence inside the Union for a period of less than 90 days the horse will be accommodated on the following premises: (a) from (date) to (date) in (place of holding) in (Member State) (b) from (date) to (date) in (place of holding) in (Member State) (c) from (date) to (date) in (place of holding) in (Member State) (d) from (date) to (date) in (place of holding) in (Member State);  I am aware that in the event that the horse moves from one Member State of the Union to another Member State, as outlined in this declaration, it must be accompanied by a health certificate issued by an official veterinarian of the Member State of dispatch and that this movement must be notified to the Member State of destination;  the horse is scheduled to leave the Union on (date) at the border post of (insert name and place of border post of exit); Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. Section B Model health certificate and model declaration for the transit of live equidae through the Union from one third country or part of the territory of a third country to another third country or another part of the territory of the same third country Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. Person responsible for the load in EU Name Address Postcode Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animals I.19. Commodity code (HS code) 01 01 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animals certified for: Registered equidae breeding and production slaughter I.26. For transit through EU to third country X Third country ISO code I.27. I.28. Identification of the animals Species (Scientific name) Identification system Identification number Age Sex Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the equine animal described in Box I.28:  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1 to II.5 of this certificate;  is accompanied by the written declaration, signed by the owner of the animal or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory of a country), a country or part of the territory of a country, which on the date of issuing this certificate has the Code: (2), is assigned to Sanitary Group (2), and is authorised for temporary admission of registered horses or imports of registered horses, registered equidae and equidae for breeding and production; II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; (3) either [e) in which vesicular stomatitis has not occurred during the period of 6 months prior to the date of dispatch;] (3) or [e) in which vesicular stomatitis has occurred during the period of 6 months prior to the date of dispatch, and a blood sample taken from the animal on (insert date), within a period of21 days prior to the date of dispatch, was tested with negative result for antibody to the vesicular stomatitis virus (3) either [in a virus neutralisation test at a serum dilution of 1 in 32;]] (3) or [in an ELISA in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE;]] II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1 to II.1.4.7 was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1 to II.1.4.7 and which last for: Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum ;] (3) or [in the case of a stallion, until the animal is castrated;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive result to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation (3) either [II.2.1. During a period of at least 40 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in a country or part of the territory of a country of dispatch which is assigned to Sanitary Group A, B, C, D, E or G and Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) either [in a Member State of the Union;]] (3) and/or [in a country or part of the territory of country with Code: (2) that is authorised for temporary admission into the Union of registered horses, and from which it was imported into the country or part of the territory of the country of dispatch under conditions at least as strict as those required in accordance with the Union legislation for the temporary admission of registered horses from this country or part of the territory of the country directly to the Union, and which is: (3) either [assigned to the same Sanitary Group (2) as the country or part of the territory of the country of dispatch;]]] (3) and/or [assigned to Sanitary Group A, B or C;]]] (3) and/or [assigned to Sanitary Group D, E or G and the animal is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;]]] (3) (4) or [II.2.1. During a period of at least 60 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in a country or part of the territory of a country of dispatch which is assigned to Sanitary Group F, or was imported during the 60 days prior to the date of dispatch from a Member State of the Union before entering the vector-protected or vector proof quarantine station in accordance with point II.2.2;] (3) (4) either [II.2.2. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E and (3) either [has been kept in isolation in the country or part of the territory of the country of dispatch protected from vector insects for a period of at least 40 days prior to the date of dispatch, or since entry into the country or part of the territory of the country of dispatch, if it was imported in accordance withpoint II.2.1 from a Member State of the Union or a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G;]] (3) or [has been kept in designated premises under official veterinary supervision for a period of at least40 days prior to the date of dispatch, or since entry into the country or part of the territory of the country of dispatch, if it was imported in accordance with point II.2.1 from a Member State of the Union or a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the period of 2 years prior to the date of dispatch;]] (3) (4) or [II.2.2. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and was kept (3) either [in the approved vector-protected quarantine station of (insert name of quarantine station) during the 40 days prior to the date of dispatch from (insert date) to (insert date), confined to the vector-protected premises at least from two hours prior to sunset until two hours after sunrise and exercise was provided under official veterinary supervision, following the application of insect repellents in combination with an insecticide effective against Culicoides prior to the removal from the stables, and in strict isolation from equidae not being prepared for export to the Union under conditions at least as strict as required for the temporary admission or imports into the Union.]] (3) or [permanently confined in the approved vector-proof quarantine station of (insert name of quarantine station) during the period of at least 14 days prior to the date of dispatch and constant monitoring of the vector protection has proven absence of vectors inside the vector-protected part of the quarantine station.]] II.3. Attestation of vaccination and health tests (3) either [II.3.1. The animal was not vaccinated against African horse sickness in the country of dispatch and there is no information suggesting previous vaccination;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [II.3.1. The animal was vaccinated against African horse sickness, and this vaccination was carried out (3) either [more than 12 months prior to the date of dispatch;]] (3) or [more than 60 days and less than 12 months prior to the date of admission into the part of the territory of the country referred to in point II.1.3.(a), from where it is dispatched;]] (3) (4) or [II.3.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and was vaccinated against African horse sickness on (insert date) not more than 24 months and at least 40 days prior to the date of entry in the vector-protected quarantine by administration of a registered vaccine according to manufacturer's instructions which is protective against the circulating serotypes of the African horse sickness virus;] II.3.2. the animal was not vaccinated against Venezuelan equine encephalomyelitis during the period of60 days prior to the date of dispatch from (3) either [a country of which all parts of the territory are free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch;] (3) (4) or [a part of the territory of a country which is assigned to Sanitary Group C or D which is free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch and Venezuelan equine encephalomyelitis occurs in the remaining parts of the territory of the country of dispatch, and (3) either [is vaccinated against Venezuelan equine encephalomyelitis with a complete primary course and revaccinated according to manufacturer's recommendations not less than60 days and no more than 12 months prior to the date of dispatch, and was kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results;]] (3) or [is not vaccinated against Venezuelan equine encephalomyelitis and was kept in vector-protected quarantine for a period of at least 21 days, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results, and the animal to be dispatched was subjected to a diagnostic test for Venezuelan equine encephalomyelitis with negative result conducted on a sample taken not less than 14 days after the date of entry into vector-protected quarantine and remained protected from vector insects until dispatch;]] (3) or [was subjected to a haemagglutination inhibition test for Venezuelan equine encephalomyelitis carried out by the same laboratory on the same day on samples taken on two occasions with an interval of 21 days on (insert date) and on (insert date), the second of which was taken during a period of 10 days prior to the date of dispatch, without an increase in the antibody titre, and a RT-PCR (reverse transcription-polymerase chain reaction) test for the detection of Venezuelan equine encephalomyelitis virus genome, carried out with negative result on a sample taken within 48 hours prior to dispatch, on (insert date), and has been protected from vector attacks from the moment of the RT-PCR sampling until loading for dispatch, by combined use of approved insect repellents and insecticides on the horse and disinsectisation of the stable and the means in which it is transported;]] (3) (4) either [II.3.3. the animal is dispatched from Iceland, which is certified as officially free from equine infectious anaemia, where it was continuously resident since birth and did not come into contact with equidae which have entered Iceland from other countries;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [II.3.3. the animal was subjected with negative result to an agar gel immunodiffusion test (AGID orCoggins test) or to an ELISA for equine infectious anaemia carried out on a blood sample taken on (insert date), this being within (3) either [a period of 90 days prior to the date of dispatch;]] (3) or [a period of 30 days prior to the date of dispatch from a country or part of the territory of a country which is assigned to Sanitary Group D, E or F;]] (3) [II.3.4. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B or E, or from Brazil, China or Thailand, or from a country in which glanders was reported during a period of 3 years prior to the date of dispatch, and was subjected to a complement fixation test for glanders carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period 30 days prior to the date of dispatch;] (3) (4) [II.3.5. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group C or D, and (3) either [Western and Eastern equine encephalomyelitis have not been officially reported in the country or part of the territory of the country of dispatch during a period of at least 2 years prior to the date of dispatch;]] (3) or [the animal was vaccinated with a complete primary course and revaccinated according to manufacturer's instructions within a period of 6 months and at least 30 days prior to the date of dispatch with inactivated vaccine against Western and Eastern equine encephalomyelitis, the last vaccination was applied on (insert date);]] (3) or [the animal was kept for a period of at least 21 days prior to the date of dispatch in a vector-protected quarantine and during this period was subjected to haemagglutination inhibition tests for Western and Eastern equine encephalomyelitis carried out by the same laboratory on the same day (3) either [on a sample of blood taken on (insert date), within a period of 10 days prior to the date of dispatch, with negative results;]] (3) or [on samples of blood taken on two occasions with an interval of at least21 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without increase in antibody titre and the animal was vaccinated more than 6 months prior to the date of dispatch;]] (3) [II.3.6. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group G, or from a country in which Japanese encephalitis has been officially reported in equidae during a period of at least 2 years prior to the date of dispatch, and the animal (3) either [comes from a holding situated in the centre of an area of at least 30 km radius around that holding where there has been no case of Japanese encephalitis during a period of 21 days prior to the date of dispatch;]] (3) or [was kept in a vector-protected quarantine during a period of at least 21 days prior to the date of dispatch, and during that period the body temperature, taken daily, remained within the normal physiological range, and was subjected (3) either [to a haemagglutination inhibition or virus neutralisation test forJapanese encephalitis carried out by the same laboratory on the same day on samples of blood taken on two occasions with an interval of at least 14 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without a more than four-fold increase in antibody titre between the two samples, and remained protected from vector insects until dispatch;]]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [to a Ig-M capture ELISA test for the detection of antibodies againstJapanese encephalitis virus with negative result, carried out on a bloodsample taken not earlier than 7 days after the date the isolation commenced on (insert date), and remained protected from vector insects until dispatch;]]] (3) or [was vaccinated against Japanese encephalitis with a complete primary course and revaccinated according to manufacturer's recommendations during a period of not less than 21 days and not more than 12 months prior to the date of dispatch;]] (3) (4) either [II.3.7. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E and was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day (3) either [on blood samples taken on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch (3) either [with negative results in each case.]]] (3) or [with a positive result in the first sample, and (3) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC.]]]] (3) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1 of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines.]]]] (3) or [on a blood sample taken on (insert date), within a period of 21 days prior to the date of dispatch, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country or part of the territory of a country in which African horse sickness has occurred during the period of 2 years prior to the date of dispatch.]]] (3) (4) or [II.3.7. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F, and (3) either [was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day on blood samples taken on two occasions with an interval of between 21 and 30 days,on (insert date) and on (insert date), the first sample not taken less than 7 days after introduction into the vector-protected quarantine, the second sample taken within a period of 10 days prior to the date of dispatch, (3) either [with negative results in each case.]]] (3) or [with a positive result in the first sample, and (3) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC.]]]] (3) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1 of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines.]]]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [was subjected to a serological and an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result in each case on a blood sample taken on (insert date) not less than 28 days after the date of introduction into the vector-protected quarantine and within a period of10 days prior to the date of dispatch.]] (3) or [was subjected to an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result on a blood sample taken on (insert date) not less than 14 days after the date of introduction into the vector-protected quarantine and not more than 72 hours before dispatch.]] II.4. Attestation of the transport conditions (3) (4) either [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G and arrangements have been made to transport it directly to the Union, without passing through a market, marshalling or assembly centre and without coming into contact with other equidae of a different health status.] (3) (4) or [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and arrangements have been made to transport it directly from the vector-protected quarantine station without coming into contact with other equidae not accompanied by a health certificate either for imports or for temporary admission into the Union (3) either [to the airport under vector-protected conditions and the aircraft being cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch, and sprayed against vector insects just prior to take off.]] (3) or [to a sea port in that country or part of the territory of the country under vector-protected conditions and arrangements have been made to transport it on a vessel which is scheduled directly to a port in the Union without calling into a port situated in a country or part of the territory of a country not approved for the entry into the Union of equidae, in stalls which were cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch and sprayed against vector insects just prior to departure.]] II.4.2. Arrangements have been made and verified to prevent any contact with other equidae not complying with at least the same health requirements as described in this health certificate during the period from certification until dispatch to the Union. II.4.3. The transport vehicles or containers in which the animal is going to be loaded were cleaned and disinfected before loading with a disinfectant officially recognised in the third country of dispatch and they are so constructed that faeces, urine, litter or fodder cannot escape during transportation. II.4.4. The equine animal is proceeding to (insert country of destination outside the Union). Arrangements have been made and the necessary animal health conditions certified to ensure that the animal transits the Union without delay. II.5. Attestation of animal welfare The animal described in Box I.28 was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.6.: Person responsible for the load in Union. Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number Box I.8.: Provide the code of the country or part of the territory of the country of dispatch as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Species: Select amongst: Equus caballus, Equus asinus, Equus africanus, Equus hemionus, Equus kiang, Equus quagga, Equus zebra, Equus grevyi, or indicate any cross between those Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or in the case of a registered horse on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The entry into the Union of these animals shall not be allowed when the animals were loaded either prior to the date of authorisation for transit through the Union from the respective country or part of the territory of the country referred to in point II.1.1, or during a period where restrictive measures have been adopted by the Union against the entry of equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country of dispatch, and the Sanitary Group as appearing in columns 3 and 5 of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. (4) Statements that relate entirely and exclusively to a Sanitary Group different from the Sanitary Group to which the country of dispatch, or part of its territory, is assigned, may be left out, provided that the numbering of the subsequent statements is maintained. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the animal will enter the Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor transit through the Union of an equine animal Identification of the animal (1) Species (Scientific name) Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the animal described above, hereby declare, that:  the animal (2) either [has remained in (insert name of country or part of the territory of a country of dispatch) during a period of at least 40 days prior to the date of dispatch;] (2) or [entered (insert name of country or part of the territory of a country of dispatch) during the required residence period of at least 40 days prior to the date of dispatch: (a) on (insert date) from (insert name of country from where animal entered country or part of the territory of country of dispatch) (b) on (insert date) from (insert name of country from where animal entered country or part of the territory of country of dispatch) (c) on (insert date) from (insert name of country from where animal entered country or part of the territory of country of dispatch);]  during the period of 15 days prior to the date of dispatch the animal has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the conditions for the transport as applicable in accordance with point II.4 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the animal can be protected effectively at all stages of the journey;  the animal is scheduled to leave the Union on (insert date) at the border post of (insert name and place of border post of exit); Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Species: Select amongst: Equus caballus, Equus asinus, Equus africanus, Equus hemionus, Equus kiang, Equus quagga, Equus zebra, Equus grevyi, or indicate any cross between those. Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. PART 2 Re-entry after temporary export Section A Model health certificate and model declaration for the re-entry into the Union of registered horses for racing, competition and cultural events after temporary export for a period of less than 30 days Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse I.26. I.27. For import or admission into EU I.28. Identification of the animal Species (Scientific name) Equus caballus Identification system Identification number Age Sex Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28:  is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1 to II.3 of this certificate;  is accompanied by the written declaration, signed by the owner of the horse or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory of a country), a country or part of the territory of a country which on the date of issuing this certificate has the Code: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country: a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1 to II.1.4.7 was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1 to II.1.4.7 and which last for: II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum;] (3) or [in the case of a stallion, until the animal is castrated;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation II.2.1. The animal was imported on (insert date) (3) either [directly from the EU Member State (insert name of EU Member State);] (3) or [from a country or part of the territory of a country (insert name of country) under conditions at least as strict as those set out in this certificate;] II.2.2. the animal exited from the Union less than 30 days ago, and since exit from the Union it was never in a country or part of the territory of a country (1) other than those of the same Sanitary Group, and resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status, except during racing, competition or the cultural event. II.3. Attestation of animal welfare The animal described in Box I.28 was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. The number of the accompanying passport must be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The re-entry after temporary export of this registered horse shall not be allowed when the animal was loaded either prior to the date of authorisation for re-entry into the Union from the respective country or the part of the territory of the country referred to in point II.1.1, or during a period where restrictive measures have been adopted by the Union against the entry of live equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country and the Sanitary Group as appearing in columns 3 and 5 of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the registered horse will enter the Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor the re-entry after temporary export of a registered horsefor racing, competition and cultural events Identification of the animal (1) Species (Scientific name) Equus caballus Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the registered horse described above, hereby declare, that:  the horse (2) either [was temporarily exported from the Union to the country of dispatch on (insert date) less than 30 days prior to this declaration;] (2) or [entered the country of dispatch on (insert date) from (insert name of country from where horse entered country of dispatch);]  during the period of 15 days prior to the date of dispatch the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the transportation will be effected in such a way that health and well-being of the horse can be protected effectively at all stages of the journey;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled. Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. Section B Model health certificates and model declarations applicable to re-entry into the Union of registered horses temporarily exported for specific competitions or races Chapter 1 Model health certificate and model declaration applicable to re-entry into the Union of registered horses for competition after temporary export for less than 90 days to participate in equestrian events organised under the auspices of the FÃ ©dÃ ©ration Equestre Internationale (FEI) (Test event in preparation of the Olympic Games, Olympic Games, Paralympics, World Equestrian Games, Asian Equestrian Games, American Equestrian Games, Endurance World Cup in United Arab Emirates) Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse I.26. I.27. For import or admission into EU I.28. Identification of the animal Species(Scientific name) Equus caballus Identification system Identification number Age Sex Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28:  is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1 to II.3 of this certificate;  is accompanied by the written declaration, signed by the owner of the horse, or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory of acountry), a country or part of the territory of a country which on the date of issuing this certificate has theCode: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country: a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1 to II.1.4.7 was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1 to II.1.4.7 and which last for: II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum ;] (3) or [in the case of a stallion, until the animal is castrated;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation II.2.1. The animal was imported into the country or part of the territory of the country of dispatch on (insert date) (3) either [directly from the EU Member State (insert name of EU Member State);] (3) or [from a country or part of the territory of a country (insert name of country) under conditions at least as strict as those set out in this certificate;] II.2.2. the animal exited from the Union Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) either [less than 30 days ago, and since exit from the Union was never in a country, or part of the territory of a country (1) other than those of the same Sanitary Group, and resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during competition and has taken part in or was stabled together with horses participating in the LG Global Champions Tour (3) either [in the Metropolitan area of Mexico City, Mexico;]] (3) and/or [in Miami, Unites States of America;] (3) or [in Shanghai, China;]] (3) or [less than 60 days ago, and since exit from the Union was never in a country, or part of the territory of a country (1) other than those of the same Sanitary Group, and resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during competition and has taken part in or was stabled together with horses participating in (3) either [the Asian Games in (insert place).]] (3) or [the American Games in (insert place).]] (3) or [the Endurance World Cup in United Arab Emirates.]] (3) or [less than 90 days ago, and since exit from the Union was never in a country, or part of the territory of a country (1) other than those of the same Sanitary Group, and resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during competition and has taken part in or was stabled together with horses participating in (3) either [the Test event for the Olympic Games in (insert place).]] (3) or [the Olympic Games in (insert place).]] (3) or [the Paralympics in (insert place).]] (3) or [the World Equestrian Games in (insert place).]] II.3. Attestation of animal welfare The animal described in Box I.28 was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number Box I.28.: Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. The number of the accompanying passport must be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The re-entry after temporary export of this registered horse shall not be allowed when the animal was loaded either prior to the date of authorisation for re-entry into the Union from the respective country or the part of the territory of the country referred to in point II.1.1, or during a period where restrictive measures have been adopted by the Union against the entry of equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country, and the Sanitary Group as appearing in columns 3 and 5 of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the registered horse will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor the re-entry after temporary export of a registered horse for competition Identification of the animal (1) Species (Scientific name) Equus caballus Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the registered horse described above, hereby declare, that:  the horse (2) either [was temporarily exported from the Union to the country of dispatch on (insert date) less than 60 days (2) or 90 days (2) prior to this declaration;] (2) or [entered the country of dispatch on (insert date) from (insert name of country from where horse entered country of dispatch);]  the horse has been temporarily exported from the Union to take part in (2) either [the Asian Games in (insert place);] (2) or [the American Games in (insert place);] (2) or [the Endurance World Cup in United Arab Emirates;] (2) or [the Test event for the Olympic Games in (insert place);] (2) or [the Olympic Games in (insert place);] (2) or [the Paralympics in (insert place);] (2) or [the World Equestrian Games in (insert place);] (2) or [the LG Global Champions Tour in (2) either [the Metropolitan area of Mexico City, Mexico;] (2) and/or [Miami, Unites States of America;] (3) or [Shanghai, China;]  during the period of 15 days prior to the date of dispatch the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the horse can be protected effectively at all stages of the journey. Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. Chapter 2 Model health certificate and model declaration applicable to re-entry into the Union of registered horses for racing after temporary export for less than 90 days to participate in specific race events in Australia, Canada, the United States of America, Hong Kong, Japan, Singapore, the United Arab Emirates or Qatar (International Group/Grade meetings, the Japan Cup, the Melbourne Cup, the Dubai Racing World-Cup, the Hong Kong International Races) Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country oforigin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse I.26. I.27. For import or admission into EU I.28. Identification of the animal Species (Scientific name) Equus caballus Identification system Identification number Age Sex Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28:  is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1 to II.3 of this certificate;  is accompanied by the written declaration, signed by the owner of the horse or the representative of the owner. II.1. Attestation on country or part of the territory of the country and holding of dispatch II.1.1. the animal is dispatched from (insert name of country or part of the territory of acountry), a country or part of the territory of a country which at the date of issuing this certificate has theCode: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country: a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1 to II.1.4.7 was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1 to II.1.4.7 and which last for: II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum ;] (3) or [in the case of a stallion, until the animal is castrated;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation II.2.1. The animal was imported into the country or part of the territory of the country of dispatch on (insert date) (3) either [directly from the EU Member State (insert name of EU Member State) for the participation in (3) either [The Japan Cup;] (3) or [The Melbourne Cup;] (3) or [The Dubai Racing World-Cup;] (3) or [The Hong Kong International Races;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [from Australia (3), Canada (3), the United States of America (3), Hong Kong (3), Japan (3),Singapore (3), United Arab Emirates (3) or Qatar (3) for the participation in International Group/Grade meetings in the country of dispatch;] II.2.2. as far as can be ascertained and based on the declaration of the owner of the horse or representative of the owner (3) accompanying this certificate, the animal was:  not continuously outside the Union for more than 90 days, the date of scheduled return in accordance with this certificate included;  not outside the country of dispatch or in case of International Group/Grade meetings outside Australia, Canada, the United States of America, Hong Kong, Japan, Singapore, the United Arab Emirates or Qatar;  resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during racing; II.2.3. the animal entered the country of dispatch under animal health conditions at least as strict as those laid down in this health certificate. II.3. Attestation of animal welfare The animal described in Box I.28 was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. The number of the accompanying passport must be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The re-entry after temporary export of this registered horse shall not be allowed when the animal was loaded either prior to the date of authorisation for re-entry into the Union from the respective country or part of the territory of the country referred to in point II.1.1, or during a period where restrictive measures have been adopted by the Union against the entry of live equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country, and the Sanitary Group as appearing in columns 3 and 5 of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the registered horse will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor the re-entry after temporary export of a registered horse for racing Identification of the animal (1) Species (Scientific name) Equus caballus Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the registered horse described above, hereby declare, that:  the horse (2) either [was temporarily exported from the Union to the country of dispatch on (insert date) less than 90 days prior to this declaration;] (2) or [entered the country of dispatch on (insert date) from (insert name of country from where horse entered country of dispatch);]  the horse has been temporarily exported from the Union to take part in (2) either [The Japan Cup;] (2) or [The Melbourne Cup;] (2) or [The Dubai Racing World-Cup;] (2) or [The Hong Kong International Races;] (2) or [International Group/Grade meetings in Australia (2), Canada (2), the United States of America (2), Hong Kong (2), Japan (2), Singapore (2), United Arab Emirates (2) or Qatar (2);]  during the period of 15 days prior to the date of dispatch the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the horse can be protected effectively at all stages of the journey. Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. PART 3 Imports Section A Model health certificates and model declaration for imports into the Union of an individual registered horse, registered equine animal or equine animal for breeding and production Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse registered equine animal breeding and production I.26. I.27. For import or admission into EU I.28. Identification of the animal Species (Scientific name) Identification system Identification number Age Sex Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28:  (1) either [is a registered equine animal, other than horse, as defined in Article 2(c) of Directive 2009/156/EC;] (1) or [is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;] (1) or [is an equine animal for breeding and production as defined in Article 2(e) of Directive 2009/156/EC;]  comes from a country or part of the territory of a country which is authorised for imports into the Union of the category of equidae specified in the first indent above;  was examined today (2) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1 to II.5 of this certificate;  is accompanied by the written declaration, signed by the owner of the animal or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory of a country), a country or part of the territory of a country, which on the date of issuing this certificatehas the Code: (3), and is assigned to Sanitary Group (3); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of country a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; (1) either [e) in which vesicular stomatitis has not occurred during the period of 6 months prior to the date of dispatch;] (1) or [e) in which vesicular stomatitis has occurred during the period of 6 months prior to the date of dispatch, and a blood sample taken from the animal on (insert date), within a period of 21 days prior to the date of dispatch, was tested with negative result for antibody to the vesicular stomatitis virus (1) either [in a virus neutralisation test at a serum dilution of 1 in 32;]] (1) or [in an ELISA in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE;]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1 to II.1.4.7 was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1 to II.1.4.7 and which last for: II.1.4.1. in the case of equidae suspected of having contracted dourine, (1) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum ;] (1) or [in the case of a stallion, until the animal is castrated;] (1) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.2. in the case of glanders, (1) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (1) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;] II.1.4.3. in the case of equine encephalomyelitis of any type, (1) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (1) or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (1) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (1) either [6 months following the last case;] (1) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.2. Attestation of residence and pre-export isolation (1) either [II.2.1. During a period of at least the 90 days prior to the date of dispatch, or since birth if the animal is less than 90 days old, or since entry if the animal was imported directly from the Union during a period of 90 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in a country or part of the territory of a country which is: (1) (4) either [assigned to Sanitary Group A, and during the period of at least 30 days prior to the date of dispatch, it was kept apart from equidae not of equivalent health status;]] (1) (4) or [assigned to Sanitary Groups B, C, D or G, and during the period of at least 30 days prior to the date of dispatch, it was kept in pre-export isolation under veterinary supervision without coming into contact with equidae not of equivalent health status;]] (1) (4) or [assigned to Sanitary Group E, and it was kept in the approved isolation centre described as place of origin in Box I.11, protected from vector insects (1) either [during the period of at least 40 days prior to the date of dispatch;]] (1) or [during the period of at least 30 days prior to the date of dispatch from the United Arab Emirates;]] (1) (4) or [II.2.1. The animal is dispatched from a country of which at least a part of the territory of the country is assigned to Sanitary Group F, and during the period of at least 90 days prior to the date of dispatch, or since birth if the animal is less than 90 days old, it was resident on holdings under veterinary supervision and was kept during the period of at least 60 days prior to the date of dispatch, or since entry if it was imported directly from the Union during the period of 60 days prior to the date of dispatch, in the part of the territory described in point II.1.3 which is considered free of African horse sickness in accordance with the Union legislation and underwent the pre-export isolation (1) either [in the approved vector-protected quarantine station of (insert name of quarantine station) during the period of at least 40 days prior to the date of dispatchfrom (insert date) to (insert date), confined to the vector-protected premises at least from two hours prior to sunset until two hours after sunrise and exercise was provided under official veterinary supervision, following the application of insect repellents in combination with an insecticide effective against Culicoides prior to the removal from the stables, and in strict isolation from equidae not being prepared for export under conditions at least as strict as required for temporary admission or imports into the Union.]] (1) or [permanently confined in the approved vector-proof quarantine station of (insert name of quarantine station) during the period of at least 14 days prior to the date of dispatch and constant monitoring of the vector protection has proven absence of vectors inside the vector-protected part of the quarantine station.]] II.3. Attestation of vaccination and health tests (1) either [II.3.1. The animal was not vaccinated against African horse sickness in the country of dispatch and there is no information suggesting previous vaccination;] (1) or [II.3.1. The animal was vaccinated against African horse sickness, and this vaccination was carried out: (1) either [more than 12 months prior to the date of dispatch;]] (1) or [more than 60 days and less than 12 months prior to the date of admission into the country or part of the territory of the country referred to in point II.1.3.(a), from where it is dispatched;]] (1) (4) or [II.3.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and was vaccinated against African horse sickness on (insert date) not more than 24 months and at least 40 days prior to the date of entry in the vector-protected quarantine by administration of a registered vaccine according to manufacturer's instructions which is protective against the circulating serotypes of the African horse sickness virus;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.3.2. the animal was not vaccinated against Venezuelan equine encephalomyelitis during the period of60 days prior to the date of dispatch from (1) either [a country of which all parts of the territory are free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch;] (1) (4) or [a part of the territory of a country which is assigned to Sanitary Group C or D, which is free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch and Venezuelan equine encephalomyelitis occurs in the remaining parts of the territory of the country of dispatch, and (1) either [is vaccinated against Venezuelan equine encephalomyelitis with a complete primary course and revaccinated according to manufacturer's recommendations not less than60 days and no more than 12 months prior to the date of dispatch, and was kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results;]] (1) or [is not vaccinated against Venezuelan equine encephalomyelitis and was kept in vector-protected quarantine for a period of at least 21 days, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results, and the animal to be dispatched was subjected to a diagnostic test for Venezuelan equine encephalomyelitis with negative result conducted on a sample taken not less than 14 days after the date of entry into the vector protected quarantine and remained protected from vector insects until dispatch;]] (1) or [was subjected to a haemagglutination inhibition test for Venezuelan equine encephalomyelitis carried out by the same laboratory on the same day onsamples taken on two occasions with an interval of 21 days on (insert date) and on (insert date), the second of which was taken during the period of 10 days prior to the date dispatch, without an increase in antibody titre, and a RT-PCR (reverse transcription-polymerase chain reaction) test for the detection of Venezuelan equine encephalomyelitis virus genome, carried out with negative result on a sample taken within 48 hours prior to dispatch, on (insert date), and has been protected from vector attacks from the moment of the RT-PCR sampling until loading for dispatch, by combined use of approved insect repellents and insecticides on the animal and disinsectisation of the stable and the means in which it is transported;]] (1) [II.3.3. the animal is an uncastrated male equine animal older than 180 days, and (1) either [is dispatched from a country in which equine viral arteritis (EVA) is a compulsorily notifiable disease and has not been officially reported during the period of 6 months prior to the date of dispatch;]] (1) or [was tested on a blood sample taken on (insert date), within a period of21 days prior to the date of dispatch, by virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4;]] (1) or [was tested on an aliquot of its entire semen taken on (insert date), within a period of 21 days prior to the date of dispatch, by virus isolation test , polymerase chain reaction (PCR) or real-time PCR for EVA with negative result;]] (1) or [was vaccinated against EVA on (insert date) under official veterinary supervision, and re-vaccinated at regular intervals according to the manufacturers instructions, with a vaccine approved by the competent authority, and the initial vaccination was carried out Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (1) either [before 31 December 2017, on the day a blood sample was taken that was subsequently tested in a virus neutralisation test for EVA with negative result at a serum dilutionof 1 in 4;]]] (1) or [before 31 December 2017, during a period of isolation of not more than 15 days under official veterinary supervision, commencing on the day a blood sample was taken which was tested during that isolation period in a virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4;]]] (1) or [at the age of 180 to 270 days, during a period of isolation under official veterinary supervision, during which the animal was subjected to a virus neutralisation test for EVA carried out with negative result at a serum dilution of 1 in 4, or carried out on the same day by the same laboratory with stable or declining titres on two blood samples taken at least 10 days apart;]]] (1) or [after the animal was subjected to a virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4, carried out on a blood sample taken not earlier than 7 days after commencing a period of uninterrupted isolation which lasted until 21 days following vaccination;]]] (1) or [at the age of 180 to 250 days, after the animal was subjected to a virus neutralisation test for EVA carried out with negative result at a serum dilution of 1 in 4 or carried out on the same day by the same laboratory with stable or declining titres on two blood samples taken at least 14 days apart;]]] (1) or [was subjected to a virus isolation test, polymerase chain reaction (PCR) or real-time PCR for EVA carried out with negative result on an aliquot of its entire semen collected after the date a blood sample of that animal taken on (insert date), within a period of 6 months prior to the date of dispatch, was tested in a virus neutralisation test for EVA with positive result at a serum dilution of at least 1 in 4;]] (1) (4) either [II.3.4. the animal is dispatched from Iceland, which is certified as officially free from equine infectious anaemia, where it was continuously resident since birth and did not come into contact with equidae which have entered Iceland from other countries;] (1) or [II.3.4. the animal was subjected with negative result to an agar gel immunodiffusion test (AGID orCoggins test) or to an ELISA for equine infectious anaemia carried out on a blood sample taken on (insert date), this being within a period of 30 days prior to the date of dispatch;] (1) [II.3.5. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D or E, or from China or Thailand, or from a country in which glanders was reported during a period of 3 years prior to the date of dispatch, and was subjected to a complement fixation test for glanders carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period of 30 days prior to the date of dispatch;] (1) [II.3.6. the animal is an uncastrated male or a female equine animal older than 270 days dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D, E or F, or from China or Thailand, or from a country in which dourine was reported during a period of 2 years prior to the date of dispatch, and was subjected to a complement fixation test for dourine carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period of 30 days prior to the date of dispatch, and has not been used for breeding during the period of at least 30 days prior to and after the date the sample was taken;] (1) [II.3.7. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group C or D, and (1) either [Western and Eastern equine encephalomyelitis have not been officially reported in the country or part of the territory of the country of dispatch during a period of at least 2 years prior to the date of dispatch;]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (1) or [the animal was vaccinated with a complete primary course and revaccinated according to manufacturer's instructions within a period of 6 months and at least 30 days prior to the date of dispatch with inactivated vaccine against Western and Eastern equine encephalomyelitis, the last vaccination was applied on (insert date);]] (1) or [the animal was kept for a period of at least 21 days prior to the date of dispatch in a vector protected quarantine, and during this period subjected to haemagglutination inhibition tests for Western and Eastern equine encephalomyelitis carried out by the same laboratory (1) either [on a sample of blood taken on (insert date), within a period of 10 days prior to the date of dispatch, with negative result;]]] (1) or [on samples of blood taken on two occasions with an interval of at least21 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without increase in antibody titre and the animal was vaccinated more than 6 months prior to the date of dispatch;]]] (1) [II.3.8. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group G, or from a country in which Japanese encephalitis has been officially reported in equidae during the past 2 years, and the animal (1) either [comes from a holding situated in the centre of an area of at least 30 km radius around that holding where there has been no case of Japanese encephalitis during a period of at least 21 days prior to the date of dispatch;]] (1) or [was kept in a vector protected quarantine during a period of at least 21 days prior to the date of dispatch, and during that period the body temperature, taken daily, remained within the normal physiological range, and was subjected (1) either [to a haemagglutination inhibition or virus neutralisation test forJapanese encephalitis carried out by the same laboratory on the same day on samples of blood taken on two occasions with an interval of at least 14 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without a more than four-fold increase in antibody titre between the two samples, and remained protected from vector insects until dispatch;]]] (1) or [to a Ig-M capture ELISA test for the detection of antibodies againstJapanese encephalitis virus with negative result, carried out on a bloodsample taken not earlier than 7 days after the date the isolation commenced on (insert date), and remained protected from vector insects until dispatch;]]] (1) or [was vaccinated against Japanese encephalitis with a complete primary course and revaccinated according to manufacturer's recommendations during a period of not less than 21 days and not more than 12 months prior to the date of dispatch;]] (1) (4) either [II.3.9. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E, and was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day (1) either [on blood samples taken on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch (1) either [with negative results in each case;]]] (1) or [with positive result in the first sample, and (1) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC;]]]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (1) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1 of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines;]]] (1) or [on a blood sample taken on (insert date), within a period of 21 days prior to the date of dispatch, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the previous 2 years;]] (1) (4) or [II.3.9. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and (1) either [was subjected to a serological test for African horse sickness as described inAnnex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day on blood samples taken on two occasions with an interval of between 21 and30 days, on (insert date) and on (insert date), the first sample not taken less than 7 days after introduction into the vector-protected quarantine, the second sample taken within a period of 10 days prior to the date of dispatch, (1) either [with negative results in each case;]]] (1) or [with positive result in the first sample, and (1) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC;]]]] (1) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1 of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines;]]]] (1) or [was subjected to a serological and an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result in each case on a blood sample taken on (insert date) not less than 28 days after the date of introduction into the vector-protected quarantine and within a period of 10 days prior to the date of dispatch;]] (1) or [was subjected to an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result on a blood sample taken on (insert date) not less than 14 days after the date of introduction into the vector-protected quarantine and not more than 72 hours before dispatch;]] II.4. Attestation of the transport conditions (1) either [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G and is transported directly to the Union, without passing through a market, marshalling or assembly centre and without coming into contact with other equidae of a different health status.] (1) (4) or [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and is transported directly from the vector-protected quarantine station without coming into contact with other equidae not accompanied by a health certificate either for imports or for temporary admission into the Union (1) either [to the airport under vector-protected conditions and arrangements have been made that the aircraft being cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch, and sprayed against vector insects just prior to take off.]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (1) or [to a sea port in that country or part of the territory of the country under vector-protected conditions and arrangements have been made to transport it on a vessel which is scheduled directly to a port in the Union without calling into a port situated in a country or part of the territory of a country not approved for the entry into the Union of equidae, in stalls which were cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch and sprayed against vector insects just prior to departure.]] II.4.2. Arrangements have been made and verified to prevent any contact with other equidae not complying with at least the same health requirements as described in this health certificate during the period from certification until dispatch to the Union. II.4.3. The transport vehicles or containers in which the animal is going to be loaded were cleaned and disinfected before loading with a disinfectant officially recognised in the third country of dispatch and they are so constructed that faeces, urine, litter or fodder cannot escape during transportation. II.5. Attestation of animal welfare The animal described in Box I.28 was examined today (2) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.8.: Provide the code of the country or the part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the BIP of entry into the EU. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Species: Select amongst: Equus caballus, Equus asinus, Equus africanus, Equus hemionus, Equus kiang, Equus quagga, Equus zebra, Equus grevyi, or indicate any cross between those. Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) Delete as appropriate. (2) The certificate must be issued on the day of loading or in the case of a registered horse on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The import of this equine animal shall not be allowed when the animal was loaded either prior to the date of authorisation for imports of an individual registered equine animal or equine animal for breeding and production into the Union from the respective country or part of the territory of the country mentioned under point II.1.1, or during a period where restrictive measures have been adopted by the Union against the entry of live equidae from this country or this part of the territory of the country of dispatch. Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) Code of the country or part of the territory of the country and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (4) Statements that relate entirely and exclusively to a Sanitary Group different from the Sanitary Group to which the country of dispatch, or part of its territory, is assigned, may be left out, provided that the numbering of the subsequent statements is maintained. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the animal will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor entry into the Union of an equine animal Identification of the animal (1) Species (Scientific name) Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the animal described above, hereby declare, that:  the animal (2) either [has remained in the country or part of the territory of the country of dispatch during a period of at least 90 days prior to the date of dispatch, or since birth if the animal is less than 90 days of age;] (2) or [entered the country or part of the territory of the country of dispatch during the required residence period of at least 90 days prior to the date of dispatch from a Member State of the Union;]  during the period of 15 days prior to the date of dispatch the animal has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the conditions for the transport as applicable in accordance with point II.4 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the animal can be protected effectively at all stages of the journey; Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Species: Select amongst: Equus caballus, Equus asinus, Equus africanus, Equus hemionus, Equus kiang, Equus quagga, Equus zebra, Equus grevyi, or indicate any cross between those. Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. Section B Model health certificate and model declaration for imports into the Union of consignments of domestic equidae for slaughter Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animals I.19. Commodity code (HS code) 01 01 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animals certified for: Slaughter I.26. I.27. For import or admission into EU I.28. Identification of the animals Species (Scientific name) Identification system Identification number Age Sex Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health, animal welfare and public health I, the undersigned official veterinarian, hereby certify, that the animals described in Box I.28:  are equidae for slaughter as defined in Article 2(d) of Directive 2009/156/EC;  were examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  are not intended for slaughter under a national programme of infectious or contagious disease eradication;  meet the requirements attested in points II.1 to II.5 of this certificate;  are accompanied by the written declaration, signed by the owner of the animals or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animals are dispatched from (insert name of country or part of the territory of a country), a country or part of the territory of a country, which on the date of issuing this certificate has the Code: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animals are dispatched from a country or part of the territory of country a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; (3) either [e) in which vesicular stomatitis has not occurred during the period of 6 months prior to the date of dispatch;] (3) or [e) in which vesicular stomatitis has occurred during the period of 6 months prior to the date of dispatch, and a blood sample taken from each of the animals on (insert date), within a period of 21 days prior to the date of dispatch, was tested with negative results for antibody to the vesicular stomatitis virus (3) either [in a virus neutralisation test at a serum dilution of 1 in 32;]] (3) or [in an ELISA in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE;]] II.1.4. the animals do not come from holdings, and to the best of my knowledge for the time periods referred to inpoints II.1.4.1 to II.1.4.7 have not been in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1 to II.1.4.7 and which last for: Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum;] (3) or [in the case of a stallion, until the animal is castrated;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animals have not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation II.2.1. The animals have been resident in the country or part of the territory of the country of dispatch during the period of 90 days prior to the date of dispatch, or since birth if the animals are less than 90 days old, on holdings under veterinary supervision, and they are dispatched from a country or part of the territory of a country which is: (3) either [assigned to Sanitary Group A and during the period of at least 30 days prior to the date of dispatch they were kept apart from equidae not of equivalent health status;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [assigned to Sanitary Groups B, C or D and during the period of at least 30 days prior to the date of dispatch they were kept in pre-export isolation under veterinary supervision without coming into contact with equidae not of equivalent health status;] (3) or [assigned to Sanitary Group E and for the period of at least 40 days prior to the date of dispatch they were kept in the approved isolation centre described in Box I.11, protected from vector insects.] II.3. Attestation of vaccination and health tests (3) either [II.3.1. The animals were not vaccinated against African horse sickness in the country of dispatch and there is no information suggesting previous vaccination;] (3) or [II.3.1. The animals were vaccinated against African horse sickness, and this vaccination was carried out more than 12 months prior to dispatch;]] II.3.2. the animals were not vaccinated against Venezuelan equine encephalomyelitis during the 60 days prior to dispatch from (3) either [a country of which all parts of the territory are free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch;] (3) (4) or [a part of the territory of a country which is assigned to Sanitary Group C or D, which is free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch and Venezuelan equine encephalomyelitis occurs in the remaining parts of the territory of the country of dispatch, and (3) either [were vaccinated against Venezuelan equine encephalomyelitis with a complete primary course and revaccinated according to manufacturer's recommendations not less than 60 days and not more than 12 months prior to the date of dispatch, and were kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch, and during that period remained clinically healthy, and their body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative result;]] (3) or [were not vaccinated against Venezuelan equine encephalomyelitis and were kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch. and during that period remained clinically healthy. and their body temperature. taken daily. remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature. taken daily. was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results, and the animals to be dispatched were subjected to a diagnostic test for Venezuelan equine encephalomyelitis with negative result conducted on a sample taken not less than 14 days after the date of entry into the vector-protected quarantine and remained protected from vector insects until dispatch;]] (3) (4) either [II.3.3. the animals are dispatched from Iceland, which is certified as officially free from equine infectious anaemia, where they have been continuously resident since birth and did not come into contact with equidae which have entered Iceland from other countries;] (3) or [II.3.3. the animals were subjected to an agar gel immunodiffusion test (AGID or Coggins test) or to an ELISA for equine infectious anaemia carried out with negative result in each case on blood samples taken on (insert date), this being within the period of 21 days prior to the date of dispatch;] (3) [[II.3.4. the animals are dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D or E, or from a country in which glanders was reported during the period of 3 years prior to the date of dispatch, and were subjected to a complement fixation test for glanders carried out with negative result in each case at a serum dilution of 1 in 5 on blood samples taken on (insert date), this being within the period of 21 days prior to the date of dispatch;] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) [II.3.5. the animals are uncastrated males or female equine animals older than 270 days dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D or E or from a country in which dourine was reported during the period of 2 years prior to the date of dispatch, and were subjected to a complement fixation test for dourine carried out with negative result in each case at a serum dilution of 1 in 5 on blood samples taken on (insert date), this being within the period of 21 days prior to the date of dispatch;] (3) (4) [II.3.6. the animals are dispatched from a country or part of the territory of a country which is assigned to Sanitary Group C or D, and (3) either [Western and Eastern equine encephalomyelitis have not been officially reported in the country or part of the territory of the country of dispatch during the period of 2 years prior to the date of dispatch;]] (3) or [the animals were vaccinated with a complete primary course and revaccinated according to manufacturer's instructions within the period of 6 months and at least 30 days prior to the date of dispatch with inactivated vaccine against Western and Eastern equine encephalomyelitis, the last vaccination was applied on (insert date);]] (3) or [the animals were kept for at least 21 days protected from vector insects and during this period subjected to haemagglutination inhibition tests for Western and Eastern equine encephalomyelitis on (insert date) carried out on (3) either [a sample of blood taken from each of the animals in the consignmenton (insert date), within the period of 10 days prior to the date of dispatch, with negative result in each case;]]] (3) or [samples of blood taken from each of the animals in the consignment on two occasions with an interval of at least 21 days on (insert date) and on (insert date), the second of which was taken within the period of 10 days prior to the date of dispatch, without increase in antibody titre and the animals were vaccinated more than 6 months prior to dispatch;]]] (3) (4) [II.3.7. the animals are dispatched from a country of part of the territory of a country which is assigned to Sanitary Group E, and were subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day (3) either [on blood samples taken from each of the animals in the consignment on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the second of which was taken within the period of 10 days prior to the date of dispatch (3) either [with negative result in each case;]]] (3) or [with positive results in the first sample, and (3) either [the second samples were subsequently tested with negative result in each case in an agent identification test as described in Annex IV to Directive 2009/156/EC;]]]] (3) or [the two samples of each animal of the consignment were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described in point 2.4 of Chapter 2.5.1 of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines;]]]] (3) or [with negative result in each case on a blood sample taken from each of the animals in the consignment on (insert date), within the period of 10 days prior to the date of dispatch, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the previous 2 years.]] Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.4. Attestation of the transport conditions (3) either [II.4.1. Arrangements were made and verified to ensure that the animals are transported directly to a slaughterhouse on the territory of the Union, without passing through a market, marshalling or assembly centre referred to in Article 7(1) of Directive 2009/156/EC, and without coming into contact with other equidae not authorised for the entry into the Union.] (3) or [II.4.1. Arrangements were made and verified to ensure that before the animals are transported to a slaughterhouse on the territory of the Union they pass only through a single approved market, marshalling or assembly centre referred to in Article 7(1) of Directive 2009/156/EC situated in the same Member State, from where they are transferred directly to the slaughterhouse without coming into contact with other equidae not authorised for the entry into the Union.] II.4.2. Arrangements were made and verified to prevent any contact with other equidae not complying with at least the same health requirements as described in this health certificate during the period from certification until dispatch to the Union. II.4.3. The transport vehicles or containers in which the animals are going to be loaded were cleaned and disinfected before loading with a disinfectant officially recognised in the third country of dispatch and they are so constructed that faeces, urine, litter or fodder cannot escape during transportation. II.5. Attestation of animal welfare The animals described in Box I.28 were examined today (1) and found fit to be transported on the intended journey and arrangements have been made to protect their health and well-being effectively at all stages of the journey. II.6. Attestation of public health The animals described in Box I.28 have not received any stilbene or thyrostatic substances nor any oestrogenic, androgenic, gestagenic or beta-agonist substances for purposes other than therapeutic or zootechnical treatment as defined in Article 1(2)(b) and(c) of Directive 96/22/EC. The guarantees covering live equidae provided by the residue plan submitted and approved in accordance with Article 29 of Directive 96/23/EC are fulfilled. Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Species: Select amongst: "Equus caballus", "Equus asinus" or "Equus caballus x Equus asinus". Identification system: Each of the animals must bear an individual identifier which permits to link the animal to the identification document. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Text of image EUROPEAN UNION Registered equidae, equidae for breeding and production equidae for slaughter II.a. Certificate reference number II.b. Local reference number Part II: (1) The certificate must be issued on the day of loading of the animals for dispatch to the Member State of destination in the Union. The import of these equine animals for slaughter shall not be allowed when the animals were loaded either prior to the date of authorisation for imports of live equidae for slaughter into the Union from the respective country or part of the territory of a country mentioned under point II.1.1, or during a period where restrictive measures have been adopted by the Union against the entryof equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. (4) Statements that relate entirely and exclusively to a Sanitary Group different from the Sanitary Group to which the country of dispatch, or part of its territory, is assigned, may be left out, provided that the numbering of the subsequent statements is maintained. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the animals will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor entry into the Union of consignments of live equidae for slaughter Identification of the animal (1) Species (Scientific name) Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the animals described above, hereby declare, that:  the animals have remained in the country or part of the territory of the country of dispatch for at least 90 days prior to the date of dispatch;  during the period of 15 days prior to the date of dispatch the animals have not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the conditions for the transport as applicable in accordance with point II.4 of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the animal can be protected effectively at all stages of the journey;  the animals will be sent (2) either [directly from the premises of dispatch to the slaughterhouse of destination without coming into contact with other equidae not of the same health status;] (2) or [from the premises of dispatch to the slaughterhouse of destination passing through a single approved market, marshalling or assembly centre referred to in Article 7(1) of Directive 2009/156/EC and without coming into contact with other equidae not of the same health status;] Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Species: Select amongst: Equus caballus, Equus asinus, or indicate any cross between those. Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. PART 4 Explanatory notes for the certification Text of image (a) The health certificates shall be issued by the competent authority of the exporting country, based on the model set out in Part 1, 2 or 3 of Annex II, according to the layout of the model that corresponds to the animals concerned. They shall contain, in the numbered order that appears in the model, the attestations that are required for any country and, as the case may be, those supplementary guarantees that are required for the exporting country or part of the territory of the country. (b) Where the model health certificate states that certain statements shall be kept as appropriate, statements which are not relevant, may be crossed out and initialled and stamped by the certifying officer, or completely deleted from the health certificate. (c) A separate and unique health certificate shall be issued for animals that are exported from a single territory appearing in columns 2 and 4 of Annex I which are consigned to the same destination and transported in the same railway wagon, lorry, aircraft or ship. (d) The original of the health certificate shall consist of a single sheet of paper, or, where more text is required, it shall be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (e) The health certificate shall be drawn up in at least one of the official languages of the EU Member State of the border inspection post of entry of the consignment into the Union and of the EU Member State of destination. However, those EU Member States may authorise the health certificate to be drawn up in the official language of another EU Member State, and accompanied, if necessary, by an official translation. (f) If for reasons of identification of the animals of the consignment (schedule in Box I.28 of the model health certificate), additional sheets of paper are attached to the health certificate, those sheets of paper shall also be considered as forming part of the original of the health certificate by application of the signature and stamp of the certifying official veterinarian, on each of the pages. (g) When the health certificate, including additional schedules referred to in (f), comprises more than one page, each page shall be numbered -(page number) of (total number of pages) - at the end of the page and shall bear the certificate reference number that has been designated by the competent authority on the top of the pages. (h) The original of the health certificate shall be completed and signed by an official veterinarian within 24 hours prior loading the consignment, or in the case of registered horses on the last working day prior to loading, for exportation to the Union. The competent authorities of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC (1) are followed. The colour of the signature and the stamp of the official veterinarian shall be different to that of the printing on the health certificate. This requirement also applies to stamps other than those embossed or watermark. (i) The original of the health certificate shall accompany the consignment until it reaches the border inspection post of entry into the Union. (j) The certificate reference number referred to in Box I.2 andBox II.a of the model health certificate shall be provided by the competent authority of the exporting country. (1) OJ L 13, 16.1.1997, p. 28. ANNEX III MODEL HEALTH CERTIFICATES FOR ENTRY INTO THE UNION OF SEMEN, OVA AND EMBRYOS OF EQUIDAE PART 1 Model health certificate for imports of semen Section A MODEL 1  Model health certificate for imports of consignments of semen of equidae collected in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched from an approved semen collection centre of origin of the semen Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the load in EU Name Address Postal code Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Semen centre Name Approval number Address Postal code I.12. Place of destination Semen centre Holding Name Approval number Address Postal code I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) 05 11 99 85 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Artificial reproduction I.26. For transit through EU to third country Third country ISO code I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Donor identity Date of collection Quantity Text of image COUNTRY Equine semen  Section A II. Health information II.a. Certificate reference No II.b. I, the undersigned, official veterinarian, of the exporting country (2) hereby (name of exporting country) certify that: II.1. The semen collection centre (3), in which the semen described above was collected, processed and stored for export to the Union is approved and supervised by the competent authority in accordance with the conditions of Chapters I(I) (1) and I(II) (1) of Annex D to Directive 92/65/EEC (4); II.2. During the period commencing 30 days prior to the date of first collection of the semen described above until the date the fresh or chilled semen was dispatched or until the 30 days storage period for frozen semen elapsed, the semen collection centre: II.2.1. was situated in the exporting country or, in the case of regionalisation according to Article 13 of Directive 2009/156/EC (5), in that part of the territory of the exporting country which was:  not considered to be infected with African horse sickness in accordance with Article 5(2)(a)and (b) of Directive 2009/156/EC,  free from Venezuelan equine encephalomyelitis for a period of at least 2 years,  free from glanders and dourine for a period of at least 6 months; II.2.2. fulfilled the conditions for a holding laid down in Article 4(5) of Directive 2009/156/EC and in particular: (1) either [II.2.2.1. following a case of a disease mentioned below not all the animals of species susceptible to that disease located in the holding were slaughtered or killed and the holding has been free:  from any type of equine encephalomyelitis for a period of at least 6 months, beginning on the day on which the equidae suffering from the disease are slaughtered,  from equine infectious anaemia (EIA) for at least the period required to obtain a negative result in an agar gel immunodiffusion test (AGID or Coggins test) carried out on samples taken after the infected animals were slaughtered on two occasions 3 months apart from each of the remaining animals,  from vesicular stomatitis (VS) for a period of at least 6 months from the last recorded case,  from rabies for a period of at least one month from the last recorded case,  from anthrax for a period of at least 15 days from the last recorded case,] (1) or [II.2.2.1. following a case of a disease mentioned below all the animals of species susceptible to that disease located in the holding have been slaughtered or killed and the premises disinfected, and the holding was free for a period of at least 30 days from any type of equine encephalomyelitis, equine infectious anaemia, vesicular stomatitis and rabies or 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed;] II.2.3. contained only equidae which were free of clinical signs of equine viral arteritis and contagious equine metritis, II.3. Prior to entering the semen collection centre the donor stallions and any other equidae located in the centre: Part II: Certification Text of image COUNTRY Equine semen  Section A II. Health information II.a. Certificate reference No II.b. II.3.1. were continuously resident for a period of 3 months (or since entry if they were directly imported from a Member State of the Union during the 3 months period) in the exporting country or, in the case of regionalisation in accordance with Article 13 of Directive 2009/156/EC, in that part of the territory of the exporting country which was during that period:  not considered to be infected with African horse sickness in accordance with Article 5(2)(a)and (b) of Directive 2009/156/EC,  free from Venezuelan equine encephalomyelitis for a period of at least 2 years,  free from glanders and dourine for a period of at least 6 months; (1) either [II.3.2. originated from the country of export which was on the day of admission into the centre free from vesicular stomatitis (VS) for a period of at least 6 months,] (1) or [II.3.2. were subjected to a virus neutralisation test for vesicular stomatitis (VS) carried out with a negative result at a serum dilution of 1 in 32 or a VS ELISA carried out with a negative result in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE on a blood sample taken (6) within 14 days prior to entering the centre;] II.3.3. originated from holdings which on the day of admission onto the centre fulfilled the requirements of point II.2.2; II.4. The semen described above was collected from donor stallions which: II.4.1. did not show any clinical sign of an infectious or contagious disease at the time of admission onto the semen collection centre and on the day the semen was collected; II.4.2. were kept for a period of at least 30 days prior to the date of semen collection in holdings where no equine animal has shown any clinical sign of equine viral arteritis or contagious equine metritis during that period; II.4.3. were not used for natural mating during a period of at least 30 days prior to the date of first semen collection and between the dates of the first sample referred to in points II.4.5.1, II.4.5.2 and/or II.4.5.3 and until the end of the collection period; II.4.4. underwent the following tests, which meet at least the requirements of the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE, carried out in a laboratory which is recognised by the competent authority and has the tests referred to hereinafter included in its accreditation equivalent to that provided for in Article 12 of Regulation (EC) No 882/2004 (7), as follows: (8) [II.4.4.1. for equine infectious anaemia (EIA), an agar-gel immuno-diffusion test (AGID or Coggins test) or an enzyme-linked immunosorbent assay (ELISA) for equine infectious anaemia with a negative result;] II.4.4.2. for equine viral arteritis (EVA), (1) either [II.4.4.2.1. a serum neutralisation test with a negative result at a serum dilution of one in four;] (1) and/or [II.4.4.2.2. a virus isolation test, polymerase chain reaction (PCR) or real-time PCR with a negative result on an aliquot of the entire semen of the donor stallion;] II.4.4.3. for contagious equine metritis (CEM), an agent identification test carried out on three specimens (swabs) taken from the donor stallion on two occasions with an interval of not less than 7 days at least from the penile sheath (prepuce), the urethra and the fossa glandis; Text of image COUNTRY Equine semen  Section A II. Health information II.a. Certificate reference No II.b. The samples were in no case taken earlier than 7 days (systemic treatment) or 21 days (local treatment) after antimicrobial treatment of the donor stallion and were placed in transport medium with activated charcoal, such as Amies medium, before dispatch to the laboratory where they were subjected with a negative result to a test for: (1) either [II.4.4.3.1. the isolation of Taylorella equigenitalis after cultivation under microaerophilic conditions for a period of at least 7 days, set up within 24 hours after taking the specimens from the donor animal, or 48 hours where the specimens are kept cool during transport;] (1) and/or [II.4.4.3.2. the detection of genome of Taylorella equigenitalis by PCR or real-time PCR, carried out within 48 hours after taking the specimens from the donor animal;] II.4.5. were subjected with the results specified in point II.4.4 in each case to at least one of the test programmes detailed respectively in points 1.6(a), (b) and (c) of Chapter II of Annex D to Directive 92/65/EEC as follows: (9) [II.4.5.1. The donor stallion was continuously resident on the semen collection centre for a period of at least 30 days prior to the date of the first collection and during the period of collection of the semen described above, and no equidae on the semen collection centre came during that time into direct contact with equidae of lower health status than the donor stallion. The tests described in point II.4.4 were carried out on samples taken (6) from the donor stallion at least once a year at the beginning of the breeding season or prior to the first collection of semen intended for imports into the Union of fresh, chilled or frozen semen and not less than 14 days following the date of the commencement of the residence period of at least 30 days prior to the first semen collection.] (9) [II.4.5.2. The donor stallion was resident on the semen collection centre for a period of at least 30 days prior to the date of the first collection and during the period of collection of the semen described above, but left the semen collection centre under the responsibility of the centre veterinarian for a continuous period of less than 14 days, and/or other equidae on the semen collection centre came into direct contact with equidae of a lower health status. The tests described in point II.4.4 were carried out on samples taken (6) from the donor stallion at least once a year at the beginning of the breeding season or prior to the date of the first collection of semen intended for imports into the Union of fresh, chilled or frozen semen and not less than 14 days following the date of the commencement of the residence period of at least 30 days prior to the first semen collection, and during the period of collection of the semen intended for imports into the Union of fresh, chilled or frozen semen the donor stallion was subjected to the tests described in point II.4.4, as follows: (a) for equine infectious anaemia, one of the tests described in point II.4.4.1 was last carried out on a sample of blood taken (6) not more than 90 days prior to the collection of the semen described above; (b) for equine viral arteritis, one of the tests described (1) either [in point II.4.4.2 was last carried out on a sample taken (6) not more than 30 days prior to the date of the collection of the semen described above;] (1) or [in point II.4.4.2.2 was carried out on an aliquot of the entire semen of the donor stallion taken (6) not more than 6 months prior to the date of the collection of the semen described above and a blood sample taken (6) from the donor stallion during the 6 months period reacted with a positive result in a serum neutralisation test for equine viral arteritis at a serum dilution of more than one in four;] Text of image COUNTRY Equine semen  Section A II. Health information II.a. Certificate reference No II.b. (c) for contagious equine metritis, the test described in point II.4.4.3 was last carried out on three specimens (swabs) taken (6) not more than 60 days prior to the date of the collection of semen described above (1) either [on two occasions;] (1) or [on a single occasion and subjected to a PCR or real-time PCR.]] (9) [II.4.5.3. The donor stallion does not meet the conditions set out in points 1.6(a) and (b) of Chapter II of Annex D to Directive 92/65/EEC and the semen is collected for imports into the Union of frozen semen. The tests described in points II.4.4.1, II.4.4.2 and II.4.4.3 were carried out on samples taken (6) from the donor stallion at least once a year at the beginning of the breeding season, and the tests described in points II.4.4.1 and II.4.4.3 were carried out on samples taken (6) from the donor stallion during the storage period of the semen of a minimum period of 30 days from the date of the collection of the semen and before the semen is removed from the semen collection centre, not less than 14 days and not more than 90 days after the collection of the semen described above, and (1) either [the tests for equine viral arteritis described in point II.4.4.2 were carried out on samples taken (6) during the storage period of the semen of a minimum period of 30 days from the date of the collection of the semen and before the semen is removed from the semen collection centre or used, not less than 14 days and not more than 90 days after the date of the collection of the semen described above.] (1) or [the non-shedder state of a donor stallion seropositive for equine viral arteritis was confirmed by virus isolation test, PCR or real-time PCR carried out with a negative result on samples of an aliquot of the entire semen of the donor stallion taken (6) twice a year at an interval of at least 4 months and the donor stallion has reacted with a positive result at a serum dilution of at least one in four in a serum neutralisation test for equine viral arteritis.] II.4.6. underwent the testing provided for in points II.3.2 (1) and II.4.5 on samples taken on the following dates: Identification of semen Testprogramme Start date (6) Date of sampling for health tests (6) Donor residence Semen collection VS (1)II.3.2 EIAII.4.4.1. EVA II.4.4.2. CEMII.4.4.3. Blood sample Semen sample 1.sample 2.sample Text of image COUNTRY Equine semen  Section A II. Health information II.a. Certificate reference No II.b. (1) either [II.5. No antibiotics were added to the semen;] (1) or [II.5. The following antibiotic or combination of antibiotics was added to produce a concentration in the final diluted semen of not less than (10): ;] II.6. The semen described above was: II.6.1. collected, processed, stored and transported under conditions which comply with the requirements of Chapters II(I) (1) and III(I) of Annex D to Directive 92/65/EEC; II.6.2. sent to the place of loading in a sealed container in accordance with point 1.4 of Chapter III(I) of Annex D to Directive 92/65/EEC and bearing the number indicated in Box I.23. Notes Part I: Box I.11.: The place of origin shall correspond to the semen collection centre of the semen origin. Box I.22.: The number of packages shall correspond to the number of containers. Box I.23.: The identification of container and seal number shall be indicated. Box I.28.: The donor identity shall correspond to the official identification of the animal. The date of collection shall be indicated in the following format: dd/mm/yyyy. Part II: Guidance for the completion of the table in point II.4.6. Abbreviations: VS Vesicular stomatitis (VS) testing if required in accordance with point II.3.2 EIA-1 Equine infectious anaemia (EIA) testing first occasion EIA-2 EIA testing second occasion EVA-B1 Equine viral arteritis (EVA) testing on blood sample first occasion EVA-B2 EVA testing on blood sample second occasion EVA-S1 EVA testing on semen sample first occasion EVA-S2 EVA testing on semen sample second occasion CEM-11 Contagious equine metritis (CEM) testing first occasion first sample CEM-12 CEM testing first occasion second sample taken 7 days after CEM-11 CEM-21 CEM testing second occasion first sample CEM-22 CEM testing second occasion second sample taken 7 days after CEM-21 Instructions: For each semen identified in column A in correspondence with Box I.28, the test programme (points II.4.5.1, II.4.5.2and/or II.4.5.3) shall be specified in column B, and columns C and D shall be completed with the dates required. Text of image COUNTRY Equine semen  Section A II. Health information II.a. Certificate reference No II.b. The dates when samples were taken for laboratory testing prior to the first collection of the semen described above as required in points II.4.5.1, II.4.5.2 and II.4.5.3, shall be entered in the upper line of columns 5 to 9 of the table, this being the boxes marked with EIA-1, EVA-B1 or EVA-S1 and CEM-11 and CEM-12 in the example below. The dates when samples were taken for repeat laboratory testing as required in accordance with point II.4.5.2. or II.4.5.3. shall be entered in the lower line of columns 5 to 9 in table , this being the boxes EIA-2, EVA-B2 or EVA-S2 and CEM-21 and CEM-22 in the example below. Identification of semen Testprogramme Start date Date of sampling for health tests Donor residence Semen collection VSII.3.2. EIA II.4.4.1. EVAII.4.4.2. CEMII.4.4.3. Blood sample Semen sample 1.sample 2.sample A B C D VS EIA-1 EVA-B1 EVA-S1 CEM-11 CEM-12 EIA-2 EVA-B2 EVA-S2 CEM-21 CEM-22 (1) Delete as necessary. (2) Imports of equine semen are authorised from a third country listed in column 2 of Annex I to Commission Implementing Regulation (EU) 2018/659 provided that the semen was collected in the part of the territory of the third country detailed in column 4 of that Annex from a donor stallion of the category of equidae indicated in columns 11, 12 or 13 of that Annex. (3) Only approved semen collection centres listed in accordance with Article 17(3)(b) of Directive 92/65/EEC on the Commission website: http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm (4) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54). (5) Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1). (6) Insert date in table in point II.4.6 (follow Guidance in Part II of the Notes). (7) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules(OJ L 165, 30.4.2004, p. 1). (8) The agar gel immunodiffusion test (AGID or Coggins test) or the ELISA for equine infectious anaemia are not required for donor equidae which have continuously resided in Iceland since birth, provided that Iceland has remained officially free of equine infectious anaemia and no equidae and their semen, ova and embryos have been introduced into Iceland from outside prior to and during the period the semen was collected. (9) Cross out the programmes that do not apply to the consignment. (10) Insert names and concentrations.  The signature and the stamp must be in a different colour to that of the printing. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Section B MODEL 2  Model health certificate for imports of consignments of stocks of semen of equidae collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the load in EU Name Address Postal code Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Semen centre Name Approval number Address Postal code I.12. Place of destination Semen centre Holding Name Approval number Address Postal code I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) 05 11 99 85 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Artificial reproduction I.26. For transit through EU to third country Third country ISO code I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Donor identity Date of collection Quantity Text of image COUNTRY Equine semen  Section B II. Health information II.a. Certificate reference No II.b. I, the undersigned, official veterinarian, of the exporting country (2) hereby (name of exporting country) certify that : II.1. The semen collection centre (3), in which the semen described above was collected, processed and stored for export to the European Union is approved and supervised by the competent authority in accordance with the conditions of Chapter I(I) (1) and Chapter I(II) (1) of Annex D to Directive 92/65/EEC, II.2. during the period commencing 30 days prior to the date of first collection of the semen described above until the 30 days storage period for frozen semen elapsed, the semen collection centre: II.2.1. was situated in the exporting country or, in the case of regionalisation according to Article 13 of Directive 2009/156/EC (8), in that part of the territory of the exporting country which was:  not considered to be infected with African horse sickness in accordance with Article 5(2)(a)and (b) of Directive 2009/156/EC (8),  free from Venezuelan equine encephalomyelitis for 2 years,  free from glanders and dourine for 6 months; II.2.2. fulfilled the conditions for a holding laid down in Article 4(5) of Directive 2009/156/EC (8) and in particular: (1) either [II.2.2.1. following a case of a disease mentioned below not all the animals of species susceptible to the disease located on the holding were slaughtered or killed and the holding has been free:  from any type of equine encephalomyelitis for at least 6 months, beginning on the day on which the equidae suffering from the disease are slaughtered,  from equine infectious anaemia for at least the period required to obtain a negative result in an agar gel immunodiffusion test (Coggins test) carried out on samples taken after the infected animals were slaughtered on two occasions 3 months apart from each of the remaining animals,  from vesicular stomatitis for at least 6 months from the last recorded case,  from rabies for at least one month from the last recorded case,  from anthrax for at least 15 days from the last recorded case,] (1) or [II.2.2.1. following a case of a disease mentioned below all the animals of species susceptible to the disease located on the holding have been slaughtered or killed and the premises disinfected, the holding has been free for at least 30 days from any type of equine encephalomyelitis, equine infectious anaemia, vesicular stomatitis and rabies or 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed;] II.2.3. contained only equidae which were free of clinical signs of equine viral arteritis and contagious equine metritis, II.3. Prior to entering the semen collection centre the donor stallions and any other equidae located in the centre: Part II: Certification Text of image COUNTRY Equine semen  Section B II. Health information II.a. Certificate reference No II.b. II.3.1. were continuously resident for 3 months (or since entry if they were directly imported from a Member State of the European Union during the 3 months period) in the exporting country or, in the case of regionalisation according to Article 13 of Directive 2009/156/EC (8), in that part of the territory of the exporting country which was during that period  not considered to be infected with African horse sickness in accordance with Article 5(2)(a)and (b) of Directive 2009/156/EC (8),  free from Venezuelan equine encephalomyelitis for at least 2 years,  free from glanders and dourine for at least 6 months; (1) either [II.3.2. originated from the country of export which was on the day of admission into the centre free of vesicular stomatitis (VS) for at least 6 months,] (1) or [II.3.2. were subjected to a virus neutralisation test for vesicular stomatitis (VS) carried out with negative result at a serum dilution of 1 in 12 on a blood sample taken (4) within 14 days prior to entering the centre;] II.3.3. originated from holdings which on the day of admission onto the centre fulfilled the requirements of point II.2.2; II.4. The semen described above was collected from donor stallions, which: II.4.1. have not shown any clinical sign of an infectious or contagious disease at the time of admission onto the centre and on the day the semen was collected; II.4.2. have been kept for 30 days prior to the date of semen collection on holdings where no equine animal has shown any clinical sign of equine viral arteritis or contagious equine metritis during that period; II.4.3. have not been used for natural mating during at least 30 days prior to the date of first semen collection and between the dates of the first sample referred to in points II.4.5.1, II.4.5.2 and/or II.4.5.3 and until the end of the collection period; II.4.4. have undergone the following tests, which meet at least the requirements of the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE, carried out on samples taken in accordance with one of the programmes specified in point II.4.5 in a laboratory recognised by the competent authority: (1) (5) either [II.4.4.1. an agar-gel immuno-diffusion test (Coggins test) for equine infectious anaemia (EIA) with negative result; ] (1) (5) or [II.4.4.1. an ELISA for equine infectious anaemia (EIA) with negative result;] and (1) either [II.4.4.2. a serum neutralisation test for equine viral arteritis (EVA) with negative result at a serum dilution of one in four;] (1) or [II.4.4.2. a virus isolation test for equine viral arteritis (EVA) carried out with negative result on an aliquot of the entire semen of the donor stallion;] Text of image COUNTRY Equine semen  Section B II. Health information II.a. Certificate reference No II.b. and II.4.4.3. an agent identification test for contagious equine metritis (CEM) carried out on two occasions on samples collected with an interval of 7 days by isolation of Taylorella equigenitalis after a cultivation of 7 to 14 days from pre-ejaculatory fluid or a semen sample and from genital swabs taken at least from the penile sheath, urethra and urethral fossa with negative result in each case; II.4.5. have been subjected with the results specified in II.4.4. in each case to at least one of the test programmes (6) detailed in points II.4.5.1, II.4.5.2 and II.4.5.3 as follows: II.4.5.1. The donor stallion was continuously resident on the semen collection centre for at least30 days prior to the date of the first collection and during the period of collection of the semen described above, and no equidae on the semen collection centre came during that time into direct contact with equidae of lower health status than the donor stallion. The tests described in point II.4.4 have been carried out on samples taken (4) prior to the first semen collection and at least 14 days following the date of the commencement of the residence period of at least 30 days. II.4.5.2. The donor stallion was resident on the semen collection centre for at least 30 days prior to the date of the first collection and during the period of collection of the semen described above, but has left the centre under the responsibility of the centre veterinarian for a continuous period of less than 14 days, or other equidae on the collection centre came into direct contact with equidae of lower health status. The tests described in point II.4.4 have been carried out on samples taken (4) prior to the date of the first semen collection of the breeding season or collection period in the year the semen described above was collected and at least 14 days following the date of the commencement of the residence period of at least 30 days, and the test described in point II.4.4.1 for equine infectious anaemia was last carried out on a sample of blood taken (4) not more than 90 days before the semen described above was collected; and (1) either [one of the tests described in point II.4.4.2 for equine viral arteritis was last carried out on a sample taken (4) not more than 30 days before the semen described above was collected, ] (1) or [a virus isolation test for equine viral arteritis was carried out with negative result on an aliquot of the entire semen of the donor stallion taken (4) not more than 6 months before the semen described above was collected and a blood sample taken on the same date (4) reacted positive in a serum neutralisation test for equine viral arteritis at a serum dilution of more than one in four,] and the test described in point II.4.4.3 for contagious equine metritis was last carried out on samples taken (4), not more than 60 days before the semen described above was collected. II.4.5.3. The tests described in point II.4.4 have been carried out on samples taken (4) prior to the date of the first semen collection of the breeding season or collection period in the year the semen described above was collected, and the tests described in point II.4.4 have been carried out on samples taken (4) between14 and 90 days after the collection of the semen described above. Text of image COUNTRY Equine semen  Section B II. Health information II.a. Certificate reference No II.b. II.4.6. have undergone the testing provided for in points II.3.2 (1) and II.4.5 on samples taken on the following dates: Identification of semen Testprogramme Start date (4) Date of sampling for health tests (4) Donor residence Semen collection VS (1) II.3.2 EIAII.4.4.1. EVA II.4.4.2. CEMII.4.4.3. Blood sample Semen sample 1.sample 2.sample (1) either [II.5. No antibiotics were added to the semen;] (1) or [II.5. The following antibiotic or combination of antibiotics was added to produce a concentration in the final diluted semen of not less than (7): ;] II.6. The semen described above was: II.6.1. collected, processed, stored and transported under conditions which comply with the requirements of Chapters II(I) (1) and III(I) of Annex D to Directive 92/65/EEC; II.6.2. sent to the place of loading in a sealed container in accordance with point 1.4 of Chapter III(I) of Annex D to Directive 92/65/EEC and bearing the number indicated in Box I.23. Notes Part I: Box I.11.: The place of origin shall correspond to the semen collection centre of the semen origin. Box I.22.: The number of packages shall correspond to the number of containers. Box I.23.: The identification of container and seal number shall be indicated. Box I.28.: The donor identity shall correspond to the official identification of the animal. The date of collection shall be indicated in the following format: dd/mm/yyyy. Text of image COUNTRY Equine semen  Section B II. Health information II.a. Certificate reference No II.b. Part II: Guidance for the completion of the table in point II.4.6. Abbreviations: VS Vesicular stomatitis (VS) testing if required in accordance with point II.3.2 EIA-1 Equine infectious anaemia (EIA) testing first occasion EIA-2 EIA testing second occasion EVA-B1 Equine viral arteritis (EVA) testing on blood sample first occasion EVA-B2 EVA testing on blood sample second occasion EVA-S1 EVA testing on semen sample first occasion EVA-S2 EVA testing on semen sample second occasion CEM-11 Contagious equine metritis (CEM) testing first occasion first sample CEM-12 CEM testing first occasion second sample taken 7 days after CEM-11 CEM-21 CEM testing second occasion first sample CEM-22 CEM testing second occasion second sample taken 7 days after CEM-21 Instructions: For each semen identified in column A in correspondence with Box I.28, the test programme (II.4.5.1., II.4.5.2.and/or II.4.5.3.) must be specified in column B, and columns C and D must be completed with the dates required. The dates when samples were taken for laboratory testing prior to the first collection of the semen described above as required in II.4.5.1., II.4.5.2. and II.4.5.3., are entered in the upper line of columns 5 to 9 of the table, this being the boxes marked with EIA-1, EVA-B1 or EVA-S1 and CEM-11 and CEM-12 in the example below. The dates when samples were taken for repeat laboratory testing as required in accordance with II.4.5.2. or II.4.5.3. are entered in the lower line of columns 5 to 9 in table , this being the boxes EIA-2, EVA-B2 or EVA-S2 and CEM-21and CEM-22 in the example below. Identification of semen Testprogramme Start date Date of sampling for health tests Donor residence Semen collection VSII.3.2. EIAII.4.4.1. EVAII.4.4.2. CEMII.4.4.3. Blood sample Semen sample 1.sample 2.sample A B C D VS EIA-1 EVA-B1 EVA-S1 CEM-11 CEM-12 EIA-2 EVA-B2 EVA-S2 CEM-21 CEM-22 (1) Delete as necessary. (2) Imports of equine semen are authorised from a third country listed in column 2 of Annex I to Commission Implementing Regulation (EU) 2018/659 provided the semen was collected in the part of the territory of the third country detailed in column 4 of that Annex from a donor stallion of the category of equidae indicated in columns 11, 12 or 13 of that Annex. Text of image COUNTRY Equine semen  Section B II. Health information II.a. Certificate reference No II.b. (3) Only approved semen collection centres listed in accordance with Article 17(3)(b) of Council Directive 92/65/EEC on the Commission website: http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm (4) Insert date in table in point II.4.6 (follow Guidance in Part II of the Notes) (5) The agar gel immunodiffusion test (Coggins test) or the ELISA for equine infectious anaemia are not required for donor equidae which have continuously resided in Iceland since birth, provided that Iceland has remained officially free of equine infectious anaemia and no equidae and their semen, ova and embryos have been introduced into Iceland from outside prior to and during the period the semen was collected. (6) Cross out the programmes that do not apply to the consignment. (7) Insert names and concentrations. (8) OJ L 192, 23.7.2010, p. 1.  The signature and the stamp must be in a different colour to that of the printing. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Section C MODEL 3  Model health certificate for imports of consignments of stocks of semen of equidae collected, processed and stored in accordance with Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the load in EU Name Address Postal code Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Semen centre Name Approval number Address Postal code I.12. Place of destination Semen centre Holding Name Approval number Address Postal code I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) 05 11 99 85 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Artificial reproduction I.26. For transit through EU to third country Third country ISO code I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Donor identity Date of collection Quantity Text of image COUNTRY Equine semen  Section C II. Health information II.a. Certificate reference No II.b. I, the undersigned, official veterinarian, of the exporting country (2) hereby (name of exporting country) certify that: II.1. The semen collection centre in which the semen described above was collected, processed and stored for export to the European Union: II.1.1. is approved and supervised by the competent authority according to the conditions of Chapter I, Annex D to Directive 92/65/EEC, II.1.2. is situated in the territory or in the case of regionalisation according to Article 13 of Directive 2009/156/EC (6) in a part of the territory of the country of export which was on the day the semen was collected until the date of dispatch free of:  African horse sickness, in accordance with EU legislation,  Venezuelan equine encephalomyelitis for 2 years,  glanders and dourine for 6 months; II.1.3. was during the period commencing 30 days prior to the date of collection of the semen until the day of its dispatch not subject to a prohibition order for animal health reasons which laid down one of the following conditions: II.1.3.1. if not all the animals of species susceptible to the disease located in the holding were slaughtered or killed, the prohibition lasted for:  6 months, beginning on the day on which the equidae suffering from the disease are slaughtered, in the case of equine encephalomyelitis,  a period required to carry out with negative result two Coggins tests 3 months apart in the animals remaining after the infected animals have been slaughtered, in the case of infectious equine anaemia,  6 months, in the case of vesicular stomatitis,  one month from the last recorded case, in the case of rabies,  15 days from the last recorded case, in the case of anthrax. II.1.3.2. if all the animals of species susceptible to the disease located in the holding have been slaughtered or killed and the premises disinfected, the prohibition lasted for 30 days, or 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed; II.1.4. contained during the period commencing 30 days prior to semen collection and lasting until the date of its dispatch only equidae which were free of clinical signs of equine viral arteritis and contagious equine metritis, II.2. Prior to entering the semen collection centre the donor stallions and any other equidae located in the centre: II.2.1. were continuously resident for 3 months (or since entry if they were directly imported from a Member State of the Union during the 3 months period) in the territory or in the case of regionalisation in a part of the territory(1) of the country of export which was during that period free of:  African horse sickness, in accordance with EU legislation,  Venezuelan equine encephalomyelitis for 2 years,  glanders for 6 months,  dourine for 6 months; Part II: Certification Text of image COUNTRY Equine semen  Section C II. Health information II.a. Certificate reference No II.b. (1) either [II.2.2. originated from the territory of the country of export which was on the day of admission into the centre free of vesicular stomatitis for 6 months,] (1) or [II.2.2. were tested by a virus neutralisation test for vesicular stomatitis in a blood sample takenon (4), this being within 14 days prior to entering the centre, with negative result at a serum dilution of 1 in 12;] II.2.3. originated from holdings which on the day of admission onto the centre fulfilled the requirements of point II.1.3; II.3. The semen described above was collected from donor stallions, which: II.3.1. on the day the semen was collected have not shown clinical signs of an infectious or contagious disease, II.3.2. during at least 30 days prior to collection of the semen have not been used for natural service, II.3.3. during the last 30 days prior to collection of the semen have been kept on holdings where no equine animal showed clinical signs of equine viral arteritis, II.3.4. during the last 60 days prior to collection of the semen have been kept on holdings where no equine animal showed clinical signs of contagious equine metritis, II.3.5. to the best of my knowledge and as far as I could ascertain have not been in contact with equidae suffering from an infectious or contagious disease the 15 days immediately preceding the collection of the semen; II.3.6. have undergone the following animal health tests carried out in a laboratory recognised by the competent authority, in accordance with a test programme as specified in point II.3.7: II.3.6.1. an agar-gel immuno-diffusion test (Coggins test) for equine infectious anaemia with negative result (3); (1) either [II.3.6.2. a serum neutralisation test for equine viral arteritis with negative result at a serum dilution of 1 in 4;] (1) or [II.3.6.2. a virus isolation test for equine viral arteritis carried out with negative result on an aliquot of the entire semen;] II.3.6.3. a test for contagious equine metritis carried out on two occasions with an interval of 7 days by isolation of Taylorella equigenitalis from pre-ejaculatory fluid or a semen sample and from genital swabs taken at least from the penile sheath, urethra and from the urethral fossa with negative result in each case; II.3.7. have been subjected to one of the following test programmes (5): II.3.7.1. The donor stallion was continuously resident on the collection centre for at least 30 days prior to the semen collection, and during the collection period, and no equidae on the collection centre came during that time into direct contact with equidae of lower health status than the donor stallions. The tests required in point II.3.6 have been carried out on samples taken on (4) and on (4) at least 14 days after the commencement of the above residence period and at least at the beginning of the breeding season; II.3.7.2. The donor stallion was not continuously resident on the collection centre or other equidae on the collection centre came into direct contact with equidae of lower health status than the donor stallions. The tests required in point II.3.6 have been carried out on samples taken on (4) and on (4), within the 14 days period before the first semen collection and at least at the beginning of breeding season. The test required in point II.3.6.1 was last carried out on a sample of blood taken not more than 120 days before the semen was collected on (4); (1) either [The test required in point II.3.6.2 was last carried out not more than 30 days before the semen was collected on (4);] Text of image COUNTRY Equine semen  Section C II. Health information II.a. Certificate reference No II.b. (1) or [The non-shedder state of the seropositive stallion for equine viral arteritis was confirmed by a virus isolation test which was carried out not more than one year before the semen was collected on (4);] II.3.7.3. The tests required in point II.3.6 have been carried out during the 30 days mandatory storage period of frozen semen and not less than 14 days after the collection of the semen on samples taken on (4) and on (4); II.4. The semen described above was collected, processed, stored and transported under conditions which comply with the requirements of Chapter II and III of Annex D to Directive 92/65/EEC. Notes Part I: Box I.11.: The place of origin shall correspond to the semen collection centre of the semen origin. Box I.22.: The number of packages shall correspond to the number of containers. Box I.23.: The identification of container and seal number shall be indicated. Box I.28.: The donor identity shall correspond to the official identification of the animal. The date of collection shall be indicate in the following format: dd/mm/yyyy. Part II: (1) Delete as necessary. (2) Imports of equine semen are authorised from a third country listed in column 2 of Annex I to Commission Implementing Regulation (EU) 2018/659 provided the semen was collected in the part of the territory of the third country detailed in column 4 of that Annex from a donor stallion of the category of equidae indicated in columns 11, 12 or 13 of that Annex. (3) The agar gel immunodiffusion test (Coggins test) or the ELISA for equine infectious anaemia are not required for donor equidae which have continuously resided in Iceland since birth, provided that Iceland has remained officially free of equine infectious anaemia and no equidae and their semen, ova and embryos have been introduced into Iceland from outside prior to and during the period the semen was collected. (4) Insert date. (5) Cross out the programmes that do not apply to the consignment. (6) OJ L 192, 23.7.2010, p. 1.  The signature and the stamp must be in a different colour to that of the printing. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Section D MODEL 4  Model health certificate for imports of consignments of semen of equidae collected, processed and stored in accordance with Directive 92/65/EEC after 30 September 2014 and of consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 or before 1 September 2010 and dispatched after 31 August 2010 from an approved semen storage centre Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the load in EU Name Address Postal code Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Semen centre Name Approval number Address Postal code I.12. Place of destination Semen centre Holding Name Approval number Address Postal code I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) 05 11 99 85 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Artificial reproduction I.26. For transit through EU to third country Third country ISO code I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Donor identity Date of collection Quantity Text of image COUNTRY Equine semen  Section D II. Health information II.a. Certificate reference No II.b. I, the undersigned official veterinarian of the exporting country (2) , hereby (name of exporting country) certify that: II.1. The centre (3) described in Box I.11 at which the semen to be exported to the Union was stored: (1) either [II.1.1. meets the conditions laid down in Chapter I(I) (1) and is operated and supervised in accordance with the conditions laid down in Chapter I(II) (1) of Annex D to Directive 92/65/EEC (4);] (1) or [II.1.1. meets the conditions laid down in Chapter I(I) (2) and is operated and supervised in accordance with the conditions laid down in Chapter I(II) (2) of Annex D to Directive 92/65/EEC;] II.2. The semen to be exported to the Union: II.2.1. has been collected, processed and stored for a minimum period of 30 days immediately following collection in an approved semen collection centre (5) operated and supervised in accordance with Chapters I(I) (1) and I(II) (1) of Annex D to Directive 92/65/EEC, which is (1) either [located in the exporting country;] (1) or [located in (2), and has been imported to the exporting country under conditions at least as strict as for imports of semen of animals of the equine species into the Union in accordance with Directive 92/65/EEC;] II.2.2. was moved to the centre described in Box I.11 under conditions at least as strict as described in: (1) either [Model 1 in Section A of Part 1 of Annex III to Regulation (EU) 2018/659 (6);] (1) or [Model 2 in Section B of Part 1 of Annex III to Regulation (EU) 2018/659 (6);] (1) or [Model 3 in Section C of Part 1 of Annex III to Regulation (EU) 2018/659 (6);] (1) or [Model 1 in Section A of Part 2 of Annex II to Decision 2010/471/EU (6);] (1) or [Model 2 in Section B of Part 2 of Annex II to Decision 2010/471/EU (6);] (1) or [Model 3 in Section C of Part 2 of Annex II to Decision 2010/471/EU (6);] (1) or [Commission Decision 96/539/EC (6);] II.2.3. was stored under conditions which satisfy the terms of Annex D to Directive 92/65/EEC; II.2.4. sent to the place of loading in a sealed container in accordance with point 1.4 of Chapter III(I) of Annex D to Directive 92/65/EEC and bearing the number indicated in Box I.23. Notes Part I: Box I.11.: The place of origin shall correspond to the semen storage centre of semen dispatch. Box I.17.: The serial number of the individual official document(s) or health certificate(s) that accompanied the semen described above from the approved semen collection centre of its origin to the described above semen storage centre shall be indicated. The original(s) of this/these document(s) or certificate(s) or the officially endorsed copy/copies of thereof must be attached to this certificate. Part II: Certification Text of image COUNTRY Equine semen  Section D II. Health information II.a. Certificate reference No II.b. Box I.22.: The number of packages shall correspond to the number of containers. Box I.23.: The identification of container and seal number shall be indicated. Box I.28.: The donor identity shall correspond to the official identification of the animal. The date of collection shall be indicated in the following format: dd/mm/yyyy. Part II: (1) Delete as necessary. (2) Imports of equine semen are authorised from a third country listed in column 2 of Annex I to Commission Implementing Regulation (EU) 2018/659 provided that the semen was collected in the part of the territory of the third country detailed in column 4 of that Annex from a donor stallion of the category of equidae indicated in column 11, 12 or 13 of that Annex. (3) Only approved semen collection or storage centres listed in accordance with Article 17(3)(b) of Directive 92/65/EEC on the Commission website: http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm (4) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54). (5) Only approved semen collection centres listed in accordance with Article 11(4) and Article 17(3)(b) of Directive 92/65/EEC on the Commission websites: https://ec.europa.eu/food/animals/live_animals/approved-establishments_en; http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm (6) The original(s) of the document(s) or the health certificate(s) or the officially endorsed copy/copies thereof that accompanied the semen described above from the approved semen collection centre of the semen origin to the centre of the semen dispatch described in Box I.11 must be attached to this certificate.  The signature and the stamp must be in a different colour to that of the printing. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART 2 Model health certificate for imports of ova and embryos Section A MODEL 1  Model health certificate for imports of consignments of ova and embryos of equidae collected or produced in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched by an approved embryo collection or production team of origin of the ova or embryos Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the load in EU Name Address Postal code Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Embryo team Name Approval number Address Postal code I.12. Place of destination Holding Embryo team Name Approval number Address Postal code I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) 05 11 99 85 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Artificial reproduction I.26. For transit through EU to third country Third country ISO code I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Category Donor identity Date of collection Quantity Text of image COUNTRY Equine ova/embryos II. Health information II.a. Certificate reference No II.b. I, the undersigned, official veterinarian, of the exporting country (2) hereby (name of exporting country) certify that: II.1. The ova (1)/embryos (1) described above: II.1.2. were collected (1)/produced (1) by the team (3) described in Box I.11, which has been approved and supervised in accordance with Chapter I(III) of Annex D to Directive 92/65/EEC (4) and is subject to inspection by an official veterinarian at least once every calendar year; II.1.3. were collected (1)/produced (1), processed and stored in accordance with the requirements of Chapter III(II) of Annex D to Directive 92/65/EEC; II.1.4. were collected at a place separated from other parts of the premises or holding which is in good repair and was cleaned and disinfected prior to the collection; II.1.5. were examined, processed and packed in laboratory facilities which are not situated in a zone subject to prohibition or quarantine measures as set out in Box II.1.6, in a section which is separated from the section for storing equipment and materials used in contact with donor animals and from the area where the donor animals are handled; II.1.6. come from donor mares which: II.1.6.1. were continuously resident for a period of 3 months (or since entry if they were directly imported from a Member State of the Union during the 3 months period) in the exporting country or, in the case of regionalisation in accordance with Article 13 of Directive 2009/156/EC(5), in that part of the territory of the exporting country which was during that period  not considered to be infected with African horse sickness in accordance with Article 5(2)(a)and (b) of Directive 2009/156/EC,  free from Venezuelan equine encephalomyelitis for a period of at least 2 years,  free from glanders and dourine for a period of at least 6 months; (1) either [II.1.6.2. originated from a country of export which was on the day of collection free from vesicular stomatitis (VS) for a period of at least 6 months;] (1) or [II.1.6.2. were subjected to a virus neutralisation test for vesicular stomatitis (VS) carried out with a negative result at a serum dilution of 1 in 32 or a VS ELISA carried out with a negative result in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE on a blood sample taken on (6) within 30 days prior to the collection of the ova (1)/embryos (1);] (1) either [II.1.6.3. during a period of the past 30 days prior to the date of the collection were located in holdings under veterinary supervision which fulfilled from the day of the collection of the ova (1)/embryos (1) until the date of their dispatch the conditions for a holding laid down in Article 4(5) of Directive 2009/156/EC, and in particular:] (1) or [II.1.6.3. in the case of frozen ova (1)/embryos (1), during a period of the past 30 days prior to the date of the collection were kept in holdings under veterinary supervision which fulfilled, from the day of the collection of the ova (1)/embryos (1) until the end of the period of 30 days mandatory storage at approved premises, the conditions for a holding laid down in Article 4(5) of Directive 2009/156/EC, and in particular:] Part II: Certification Text of image COUNTRY Equine ova/embryos II. Health information II.a. Certificate reference No II.b. (1) either [II.1.6.3.1. following a case of a disease mentioned below not all the animals of species susceptible to that disease located in the holding were slaughtered or killed and the holding has been free:  from any type of equine encephalomyelitis for a period of at least 6 months, beginning on the day on which the equidae suffering from the disease are slaughtered,  from equine infectious anaemia for at least the period required to obtain a negative result in an agar gel immunodiffusion test (AGID or Coggins tests) carried out on samples taken after the infected animals were slaughtered on two occasions 3 months apart from each of the remaining equidae,  from vesicular stomatitis for a period of at least 6 months from the last recorded case,  from rabies for a period of at least one month from the last recorded case,  from anthrax for a period of at least 15 days from the last recorded case,] (1) or [II.1.6.3.1. following a case of a disease mentioned below all the animals of species susceptible to that disease located in the holding were slaughtered or killed and the premises disinfected, the holding was free for a period of at least 30 days from any type of equine encephalomyelitis, equine infectious anaemia, vesicular stomatitis and rabies or a period of at least 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed;] II.1.6.4. during a period of the past 30 days prior to the collection the ova (1)/embryos (1) were kept in holdings in which none of the equidae has shown clinical signs of contagious equine metritis for a period of at least 60 days; II.1.6.5. were not used for natural breeding during a period of at least 30 days prior to the date of the collection of the ova (1)/embryos (1) and between the date of the first samples referred to in points II.1.6.6.1 and II.1.6.6.2 and the date of the collection of the ova (1)/embryos (1); II.1.6.6. have undergone the tests, which meet at least the requirements of the relevant Chapters of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE, carried out in a laboratory which is recognised by the competent authority and has the tests referred to hereinafter included in its accreditation equivalent to that provided for in Article 12 of Regulation (EC) No 882/2004(7), as follows: (8) [II.1.6.6.1. for equine infectious anaemia (EIA), an agar-gel immuno-diffusion test (AGID or Coggins test) or an enzyme-linked immunosorbent assay (ELISA) with a negative result carried out on a blood sample taken on (6),being not less than 14 days following the date of commencement of the periodreferred to in point II.1.6.5, and the test was last carried out on a blood sample taken on (6); being not more than 90 days prior to the date of the collection of the ova (1)/embryos (1) intended for imports into the Union;] II.1.6.6.2. for contagious equine metritis (CEM), an agent identification test carried out with a negative result on at least two specimens (swabs) taken during the period referred to in point II.1.6.5 from at least the mucosal surfaces of the clitoral fossa and the clitoral sinuses of the donor mare (1) either [II.1.6.6.2.1. on two occasions with an interval of not less than 7 dayson (6) and on (6), in the case of isolation of Taylorella equigenitalis after cultivation under microaerophilic conditions for a period of at least 7 days, set up within 24 hours after taking the specimens from the donor animal, or 48 hours where the specimens are kept cool during transport,] Text of image COUNTRY Equine ova/embryos II. Health information II.a. Certificate reference No II.b. (1) and/or [II.1.6.6.2.2. on one occasion on (6), in the case of detection of genome of Taylorella equigenitalis by a polymerase chain reaction (PCR) or real-time PCR , carried out within 48 hours after taking the specimens from the donor animal,] The samples referred to in points II.1.6.6.2.1 and II.1.6.6.2.2 were in no case taken earlier than 7 days (systemic treatment) or 21 days (local treatment) after antimicrobial treatment of the donor stallion and were placed in transport medium with activated charcoal, such as Amies medium, before dispatch to the laboratory. II.1.6.7. to the best of my knowledge and as far as I could ascertain, were not in contact with equidae suffering from an infectious or contagious disease during the period of 15 days immediately preceding the collection; II.1.6.8. on the day of the collection of the ova (1)/embryos (1) did not show clinical signs of an infectious or contagious disease; II.1.7. were collected (1)/produced (1) after the date on which the embryo collection (1)/production (1) team described in Box I.11 was approved by the competent authority of the exporting country; II.1.8. were processed and stored under approved conditions for a period of at least 30 days immediately after their collection (1)/production (1), and were transported under conditions which satisfy the terms laid down in Chapter III(II) of Annex D to Directive 92/65/EEC; II.2. The embryos described above were conceived by artificial insemination(1)/as a result of in vitro fertilisation (1) using semen meeting the requirements of Directive 92/65/EEC and coming from semen collection centres approved in accordance with Article 11(2) or 17(3)(b) of Directive 92/65/EEC (9) and located respectively in a Member State of the Union or in a third country or parts of the territory of a third country listed in columns 2 and 4 of Annex I to Commission Implementing Regulation (EU) 2018/659 from which the import of equine semen collected from registered horses, registered equidae or equidae for breeding and production is authorised in accordance with Article 4 of Commission Implementing Regulation (EU) 2018/659 and indicated in columns 11, 12 and 13 of Annex I thereto. (10) (11); (12) [II.3. The ova used for in vitro production of the embryos described above comply with the requirements of Annex D to Directive 92/65/EEC and in particular the requirements set up in points II.1.1 to II.1.8 of this certificate.] Notes Part I: Box I.11.: The place of origin shall correspond to the embryo collection team or embryo production team by which the ova/embryos were collected/produced, processed, stored and approved in accordance with Article 17(3)(b) of Directive 92/65/EEC and listed on the Commission website: http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm Box I.22.: The number of packages shall correspond to the number of containers. Box I.23.: The identification of container and seal number shall be indicated. Box I.28.: The category: specify if in vivo derived embryos, in vivo derived ova, in vitro produced embryos or micromanipulated embryos. The donor identity shall correspond to the official identification of the animal. The date of collection shall be indicate in the following format: dd/mm/yyyy. Text of image COUNTRY Equine ova/embryos II. Health information II.a. Certificate reference No II.b. Part II: (1) Delete as appropriate. (2) Only third countries or parts of the territory of third countries listed in columns 2 and 4 of Annex I to Commission Implementing Regulation (EU) 2018/659, respectively from which imports of registered equidae and equidae for breeding and production are also authorised and as indicated in column 14 of Annex I thereto. (3) Only approved embryo collection teams and embryo production teams listed in accordance with Article 17(3)(b) of Directive 92/65/EEC on the Commission website: http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm (4) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54). (5) Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1). (6) Insert date. (follow Guidance in Part II of the Notes). (7) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules(OJ L 165, 30.4.2004, p. 1). (8) The agar gel immunodiffusion test (AGID or Coggins test) or the ELISA for equine infectious anaemia are not required for donor equidae which have continuously resided in Iceland since birth, provided that Iceland has remained officially free of equine infectious anaemia and no equidae and their semen, ova and embryos have been introduced into Iceland from outside prior to and during the period the ova or embryos were collected and the semen was used for fertilisation. (9) Only approved semen collection centres listed in accordance with Article 11(4) or Article 17(3)(b) of Directive 92/65/EEC on the Commission websites: https://ec.europa.eu/food/animals/live_animals/approved-establishments_en; http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm (10) Imports of equine semen are authorised from third countries listed in column 2 of Annex I to Commission Implementing Regulation (EU) 2018/659 provided that the semen was collected in the part of the territory of the third country detailed in column 4 from a donor stallion of the category of equidae positively indicated in column 11, 12 or 13 of Annex I thereto. (11) Does not apply to ova. (12) Delete if none of the embryos in the consignment was produced by in vitro fertilisation of ova.  The signature and the stamp must be in a different colour to that of the printing. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Section B MODEL 2  Model health certificate for imports of consignments of stocks of ova and embryos of equidae collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 by an approved embryo collection or production team of origin of the ova or embryos Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the load in EU Name Address Postal code Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Embryo team Name Approval number Address Postal code I.12. Place of destination Holding Embryo team Name Approval number Address Postal code I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) 05 11 99 85 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Artificial reproduction I.26. For transit through EU to third country Third country ISO code I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Category Donor identity Date of collection Quantity Text of image COUNTRY Equine ova/embryos II. Health information II.a. Certificate reference No II.b. I, the undersigned, official veterinarian, of the exporting country (2) hereby (name of exporting country) certify that: II.1. The ova (1)/embryos (1) described above: II.1.2. were collected (1)/produced (1) by the team (3) described in Box I.11, which has been approved and supervised in accordance with Chapter I(III) of Annex D to Directive 92/65/EEC and is subject to inspection by an official veterinarian at least once every calendar year; II.1.3. were collected (1)/produced (1), processed and stored in accordance with the requirements of Chapter III(II) of Annex D to Directive 92/65/EEC; II.1.4. were collected at a place separated from other parts of the premises or holding which is in good repair and was cleaned and disinfected prior to the collection; II.1.5. were examined, processed and packed in laboratory facilities which are not situated in a zone subject to prohibition or quarantine measures as set out in Box II.1.6, in a section which is separated from the section for storing equipment and materials used in contact with donor animals and from the area where the donor animals are handled; II.1.6. come from donor mares which: II.1.6.1. were continuously resident for 3 months (or since entry if they were directly imported from a Member State of the European Union during the 3 months period) in the exporting country or, in the case of regionalisation according to Article 13 of Directive 2009/156/EC (8), in that part of the territory of the exporting country which was during that period  not considered to be infected with African horse sickness in accordance with Article 5(2)(a) and (b) of Directive 2009/156/EC,  free from Venezuelan equine encephalomyelitis for at least 2 years,  free from glanders and dourine for at least 6 months; (1) either [II.1.6.2. originated from a country of export which was on the day of collection free of vesicular stomatitis for at least 6 months;] (1) or [II.1.6.2. were tested by a virus neutralisation test for vesicular stomatitis on a blood sample taken on (4) within 30 days prior to collection, with negative result at a serum dilution of 1 in 12;] (1) either [II.1.6.3. during the past 30 days prior to collection have been located in holdings under veterinary supervision which fulfilled from the day of collection of ova (1)/embryos (1) until the date of their dispatch the conditions for a holding laid down in Article 4(5) of Directive 2009/156/EC, and in particular:] (1) or [II.1.6.3. during the past 30 days prior to collection have been located in holdings under veterinary supervision which fulfilled from the day of collection of ova (1)/embryos (1) until, in the case of frozen ova (1)/embryos (1), the period of 30 days mandatory storage at approved premises elapsed, the conditions for a holding laid down in Article 4(5) of Directive 2009/156/EC and in particular:] Part II: Certification Text of image COUNTRY Equine ova/embryos II. Health information II.a. Certificate reference No II.b. (1) either [II.1.6.3.1. following a case of a disease mentioned below not all the animals of species susceptible to the disease located on the holding were slaughtered or killed and the holding has been free:  from any type of equine encephalomyelitis for at least 6 months, beginning on the day on which the equidae suffering from the disease are slaughtered,  from equine infectious anaemia for at least the period required to obtain a negative result in an agar gel immunodiffusion test (Coggins tests) carried out on samples taken after the infected animals were slaughtered on two occasions 3 months apart from each of the remaining equidae;  from vesicular stomatitis for at least 6 months from the last recorded case,  from rabies for at least one month from the last recorded case,  from anthrax for at least 15 days from the last recorded case,] (1) or [II.1.6.3.1. following a case of a disease mentioned below all the animals of species susceptible to the disease located in the holding have been slaughtered or killed and the premises disinfected, the holding has been free for at least 30 days from any type of equine encephalomyelitis, equine infectious anaemia, vesicular stomatitis and rabies or 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed;] II.1.6.4. during the past 30 days prior to collection have been kept in holdings each of them having been free from clinical signs of contagious equine metritis for at least 60 days; II.1.6.5. have not been used for natural breeding during at least 30 days prior to the date of collection of ova or embryos and between the date of the first samples referred to inpoints II.1.6.6 and II.1.6.7 and the date of the collection of ova and embryos; II.1.6.6. have been subjected with negative result to an agar-gel immuno-diffusion test (Coggins test) or an ELISA for equine infectious anaemia carried out on a blood sample takenon (4), being during the past 30 days prior to the date of the first collection of ova or embryos and the test was last carried out on a sample of blood taken on (4), being not more than 90 days before the ova or embryos were collected (5); II.1.6.7. have been subjected to an agent identification test for contagious equine metritis by isolation of Taylorella equigenitalis after a cultivation of 7 to 14 days carried out with negative results in each case on samples taken during the past 30 days prior to the date of the first collection of ova or embryos from mucosal surfaces of the clitoral fossa and clitoral sinuses on two consecutives oestrus periods on (4) and on (4), and on an additional culture specimen taken during one of the oestrus periods from the endometrial cervix on (4); II.1.6.8. to the best of my knowledge and as far as I could ascertain, have not been in contact with equidae suffering from an infectious or contagious disease during the 15 days immediately preceding the collection; II.1.6.9. have on the day of collection of ova (1)/embryos (1) not shown clinical signs of an infectious or contagious disease; II.1.7. were collected (1)/produced (1) after the date on which the embryo collection (1)/production (1) team described in Box I.11 was approved by the competent authority of the exporting country; Text of image COUNTRY Equine ova/embryos II. Health information II.a. Certificate reference No II.b. II.1.8. were processed and stored under approved conditions for at least 30 days immediately after their collection (1)/production (1), and were transported under conditions which satisfy the terms laid down in Chapter III(II) of Annex D to Directive 92/65/EEC; II.2. The embryos described above were conceived by artificial insemination (1)/as a result of in vitro fertilisation (1) using semen meeting the requirements of Directive 92/65/EEC and coming from semen collection centres approved in accordance with Article 11(2) or 17(3)(b) of Directive 92/65/EEC and located respectively in a Member State of the European Union or in a third country or parts of the territory of third country listed in columns 2 and 4 of Annex I to Commission Implementing Regulation (EU) 2018/659 from which the import of equine semen collected from registered horses, registered equidae or equidae for breeding and production is authorised in accordance with Article 4 of Commission Implementing Regulation (EU) 2018/659 and indicated in columns 11, 12 and 13 of Annex I thereto. (6) (7); II.3. The ova used for in vitro production of the embryos described above comply with the requirements of Annex D to Directive 92/65/EEC and in particular the requirements set up in points II.1.1 to II.1.8 of this certificate (1). Notes Part I: Box I.11.: The place of origin shall correspond to the embryo collection team or embryo production team by which the ova/embryos were collected/produced, processed, stored and approved in accordance with Article 17(3)(b) of Council Directive 92/65/EEC and listed on the Commission website: http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm Box I.22.: The number of packages shall correspond to the number of containers. Box I.23.: The identification of container and seal number shall be indicated. Box I.28.: The category: specify if in vivo derived embryos, in vivo derived ova, in vitro produced embryos or micromanipulated embryos. The donor identity shall correspond to the official identification of the animal. The date of collection shall be indicate in the following format: dd/mm/yyyy. Part II: (1) Delete as appropriate. (2) Only third countries or parts of the territory of third countries listed in columns 2 and 4 of Annex I to Commission Implementing Regulation (EU) 2018/659 respectively from which imports of registered equidae and equidae for breeding and production are also authorised and as indicated in column 14 of Annex I thereto. (3) Only approved embryo collection teams and embryo production teams listed in accordance with Article 17(3)(b) of Council Directive 92/65/EEC on the Commission website: http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm (4) Insert date. (5) The agar gel immunodiffusion test (Coggins test) or the ELISA for equine infectious anaemia are not required for donor equidae which have continuously resided in Iceland since birth, provided that Iceland has remained officially free of equine infectious anaemia and no equidae and their semen, ova and embryos have been introduced into Iceland from outside prior to and during the period the semen was collected. Text of image COUNTRY Equine ova/embryos II. Health information II.a. Certificate reference No II.b. (6) Only approved semen collection centres listed in accordance with Article 11(4) or Article 17(3)(b) of Council Directive 92/65/EEC on the Commission websites: https://ec.europa.eu/food/animals/live_animals/approved-establishments_en; http://ec.europa.eu/food/animal/semen_ova/equine/index_en.htm (7) Does not apply to ova. (8) OJ L 192, 23.7.2010, p. 1.  The signature and the stamp must be in a different colour to that of the printing. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART 3 Explanatory notes for the certification Text of image (a) The health certificates shall be issued by the competent authority of the exporting country, based on the model set out in Part 1 or 2 ofAnnex III, according to the layout of the model that corresponds to the commodity concerned. They shall contain, in the numbered order that appears in the model, the attestations that are required for any country and, as the case may be, those supplementary guarantees that are required for the exporting country or part of the territory of the country. (b) A separate and unique health certificate shall be issued for each consignment of semen, oocytes or embryos that are exported from a single territory appearing in columns 2 and 4 of Annex I which are consigned to the same destination and transported in the same railway wagon, lorry, aircraft or ship. (c) The original of the health certificate shall consist of a single sheet of paper, or, where more text is required, it shall be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (d) Where the model health certificate states that certain statements shall be kept as appropriate, statements which are not relevant, may be crossed out and initialled and stamped by the official veterinarian, or completely deleted from the health certificate. (e) The health certificate shall be drawn up in at least one of the official languages of the EU Member State of the border inspection post of entry of the consignment into the Union and of the Member State of destination. However, those Member States may authorise the health certificate to be drawn up in the official language of another Member State, and accompanied, if necessary, by an official translation. (f) If for the reasons of identification of the items of the consignment (schedule in Box I.28 of the model health certificate), additional sheets of paper are attached to the health certificate, those sheets of paper shall also be considered as forming part of the original of the health certificate by application of the signature and stamp of the official veterinarian, on each of the pages. (g) When the health certificate, including additional schedules referred to in (f), comprises more than one page, each page shall be numbered -(page number) of (total number of pages)-, at the end of the page and shall bear the certificate reference number that has been designated by the competent authority on the top of the pages. (h) The original of the health certificate shall be completed and signed by an official veterinarian within 24 hours prior to loading of the consignment for exportation to the Union. The competent authorities of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC (1) are followed. The colour of the signature and the stamp of the official veterinarian shall be different to that of the printing on the health certificate. This requirement also applies to stamps other than those embossed or watermarks. (i) The original of the health certificate shall accompany the consignment until it reaches the border inspection post of entry into the Union. (j) The certificate reference number referred to in Box I.2 andBox II.a of the model health certificate shall be provided by the competent authority of the exporting country. (1) OJ L 13, 16.1.1997, p. 28. ANNEX IV CATEGORIES OF MALE EQUIDAE TO WHICH THE CONDITIONS FOR EQUINE VIRAL ARTERITIS APPLY IN ACCORDANCE WITH ARTICLE 15(b)(ii) OF DIRECTIVE 2009/156/EC 1. The requirement relating to equine viral arteritis laid down in Article 15(b)(ii) of Directive 2009/156/EC shall apply to uncastrated male equidae with the exception of: (a) equidae vaccinated against equine viral arteritis under official supervision with a vaccine approved by the competent authority in accordance with one of the following protocols: (i) the equidae shall be vaccinated during isolation of at least 28 days after they had been tested either in a serum neutralisation test for equine viral arteritis carried out with negative result at a serum dilution of 1 in 4 on a sample of blood taken not earlier than 7 days of commencing isolation, or in a virus isolation test carried out with negative result on an aliquot of the entire semen collected not earlier than 7 days of commencing isolation, and were kept separated from other equidae for 21 days following vaccination; (ii) the equidae shall be vaccinated at the age of 180 to 270 days, after having been subjected to a virus neutralisation test for equine viral arteritis carried out with negative result at a serum dilution of 1 in 4, or carried out with stable or declining titres on two blood samples taken at least 14 days apart. The equidae shall be separated from other equidae until 21 days after vaccination. (b) equidae less than 180 days old; (c) equidae for slaughter sent directly to a slaughterhouse. 2. The test shall be carried out and certified, and the result and vaccination certified, under official veterinary supervision. Vaccination shall be repeated at regular intervals according to manufacturer instructions. Batch numbers of the approved vaccine, the details of the vaccination and revaccination and the results of serological or agent-identification tests shall be documented, where available in the identification document (passport), and made available for certification purposes. 3. Test mating as described in point 4(a) of Article 12.9.2. of the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE) is considered equivalent to the virus isolation test referred to in point 1(a)(i) to prove absence of the equine arteritis virus in semen. ANNEX V MODEL DECLARATIONS PART 1 Declaration by the captain of the aircraft Text of image (To be completed and attached to the health certificate when transport to the Union frontier includes, even for part ofthe journey, transportation by air.) Declaration by the captain of the aircraft I, the undersigned, captain of the aircraft (name ), declare that the crate or container and the area around the crate or container containing the animals referred to in the attached health certificate No has been sprayed with insecticide before departure. Done at on (Airport of departure) (Date of departure) (signature of captain) (stamp) (name in capital letters and title) PART 2 Declaration by the captain of the vessel Text of image (To be completed and attached to the health certificate when transport to the Union frontier includes, even for part ofthe journey, transportation by ship.) Declaration by the master of the ship I, the undersigned, master of ship (name ), declare that the animals referred to in the attached healthcertificate No have remained on board the ship during the voyagefrom in (exporting country) to in the Union and that the ship did not call at any place outside (exporting country) en route to the Union otherthan: (Ports of call en route). Moreover, during the journey, these animals have not been in contact with other animals on board of a lower health status. Done at on (Port of arrival) (Date of arrival) (signature of master) (stamp) (name in capital letters and title) PART 3 Model Transhipment Manifest Text of image (To be completed and attached to the health certificate when transport to the Union frontier includes transhipment fromone aircraft to another aircraft or from one vessel to another vessel in a country not listed in Annex Ito Commission Implementing Regulation (EU) 2018/659) Serial Number: Reference No of Air Cargo Transfer Manifest: (1) Country where transhipment takes place: Airport (2)/Port (2) of arrival: Date of arrival: Date of transhipment: Transferring Carrier: Receiving Carrier: Description of consignment: Animal species: Total number of animals: Serial No of Health Certificate Remarks I, the undersigned, official veterinarian (2)/customs officer (2) at the above mentioned airport (2)/port (2) declare that the transhipment took place under my supervision and in compliance with the following conditions: (a) the equidae were during the transhipment protected from attacks by insect vectors of diseases transmissible to equidae; (b) the equidae did not come into contact with equidae of a different health status; (c) the crates, containers or jet-stalls and the surrounding airspace in the transport compartment were sprayed with an appropriate insect repellent in combination with an insecticide immediately after the closing of the doors of the aircraft (2)/vessel (2). The consignment has been transhipped in full and apparent good order and conditions except as noted in the "Remarks" column. Done at on (signature of the official veterinarian or customs officer) (name in capital letters and title) Stamp (1) Keep empty if transhipment from vessel to vessel (2) Delete as appropriate